Case 1:18-cv-00588-LPS Document 289-4 Filed 11/14/19 Page 1 of 30 PageID #: 17486




                         EXHIBIT 4
                         Case 1:18-cv-00588-LPS Document       289-4 Filed 11/14/19 Page 2 of 30 PageID #: 17487
                                                   Workspot Privilege Log - As Amended August 21, 2019



Log No. Doc Type   Primary Date/Time   From        To                        CC                Email Subject                      Privilege   Privilege Description
1       Email      12/18/2018 11:05    Karen Gibbs David E. Moore; Y. Ernest Maryam            Re: REVISED: Citrix/Workspot -     AC; WP      Attorney/client communications discussing legal
                                                   Hsin; Amitabh Sinha       Alexandrian; H.   Amended Answer to Complaint                    advice concerning Citrix's TRO motion
                                                                             Mark Lyon;        (2018.12.14).DOCX
                                                                             Bindu A.
                                                                             Palapura
2       Email      12/2/2018 10:51     Karen Gibbs Bindu A. Palapura; Y.     H. Mark Lyon      Re: Citrix v. Workspot, C.A. No. AC; WP        Attorney/client communications discussing legal
                                                   Ernest Hsin; Amitabh                        1:38-cv-00588-LPS; 11.26.18 Meet               advice concerning Citrix's TRO motion
                                                   Sinha                                       and Confer
3       Email      12/18/2018 10:55    Karen Gibbs Amitabh Sinha; David E. Maryam              Re: REVISED: Citrix/Workspot -   AC; WP        Attorney/client communications discussing legal
                                                   Moore                     Alexandrian; H.   Amended Answer to Complaint                    advice concerning Citrix's TRO motion
                                                                             Mark Lyon; Y.     (2018.12.14).DOCX
                                                                             Ernest Hsin;
                                                                             Bindu A.
                                                                             Palapura
4       Email      12/20/2018 12:51    Karen Gibbs David E. Moore; Bindu A. Maryam             Fwd: Workspot _DRAFT RFP           AC; WP      Attorney/client communications discussing legal
                                                   Palapura                  Alexandrian;      responses                                      advice for responding to discovery requests and
                                                                             Amitabh Sinha                                                    attaching draft responses to the requests for
                                                                                                                                              production
5       Attachment 12/20/2018 11:33                                                                                               AC; WP      Draft responses to the requests for production
        to Email                                                                                                                              reflecting legal advice referenced above, Log
                                                                                                                                              No. 4
6       Email      12/18/2018 9:28     Karen Gibbs Amitabh Sinha; Maryam                       Fwd: [EXT] Re: FW: Citrix v.          AC; WP   Attorney/client communications discussing legal
                                                   Alexandrian                                 Workspot - Request for Meet and                advice concerning Citrix's TRO Motion
                                                                                               Confer
7       Email      10/21/2018 17:03    Karen Gibbs Amitabh Sinha             H. Mark Lyon;     RE: Draft email regarding             AC; WP   Attorney/client communications discussing
                                                                             Puneet Chawla     communications on Citrix litigation -          litigation hold
                                                                                               - PRIVILEGED
8       Email      11/26/2018 12:18    Karen Gibbs Amitabh Sinha             H. Mark Lyon      Re: Update                            AC; WP   Attorney/client communications discussing legal
                                                                                                                                              advice concerning Citrix's TRO motion
10      Email      11/26/2018 11:51    Karen Gibbs Amitabh Sinha             H. Mark Lyon      Update                             AC; WP      Attorney/client communications discussing legal
                                                                                                                                              advice concerning Citrix's TRO motion
12      Email      12/2/2018 9:57      Karen Gibbs Y. Ernest Hsin; Amitabh   Bindu A.          Re: Citrix v. Workspot, C.A. No. AC; WP        Attorney/client communications discussing legal
                                                   Sinha                     Palapura; H.      1:38-cv-00588-LPS; 11.26.18 Meet               advice concerning Citrix's TRO Motion
                                                                             Mark Lyon         and Confer
13      Email      12/18/2018 7:31     Karen Gibbs Amitabh Sinha; Maryam     David E. Moore;   Re: REVISED: Citrix/Workspot -   AC; WP        Attorney/client communications discussing legal
                                                   Alexandrian               H. Mark Lyon;     Amended Answer to Complaint                    advice concerning Citrix's TRO motion
                                                                             Y. Ernest Hsin;   (2018.12.14).DOCX
                                                                             Bindu A.
                                                                             Palapura

14      Email      11/30/2018 15:27    Karen Gibbs H. Mark Lyon              Amitabh Sinha     Fwd: Citrix v. Workspot, C.A. No. AC; WP       Attorney/client communication discussing legal
                                                                                               1:38-cv-00588-LPS; 11.26.18 Meet               advice concerning Citrix's TRO Motion
                                                                                               and Confer
16      Email      11/30/2018 15:23    Karen Gibbs Amitabh Sinha             H. Mark Lyon      Fwd: Citrix v. Workspot, C.A. No. AC; WP       Attorney/client communication discussing legal
                                                                                               1:38-cv-00588-LPS; 11.26.18 Meet               advice concerning Citrix's TRO Motion
                                                                                               and Confer




                                                                                                                                                                                          1 of 29
                        Case 1:18-cv-00588-LPS Document       289-4 Filed 11/14/19 Page 3 of 30 PageID #: 17488
                                                  Workspot Privilege Log - As Amended August 21, 2019



Log No. Doc Type   Primary Date/Time   From        To                      CC                  Email Subject                      Privilege   Privilege Description
17      Email      12/17/2018 18:12    Karen Gibbs David E. Moore; H. Mark Y. Ernest Hsin;     Re: REVISED: Citrix/Workspot -     AC; WP      Attorney/client communications discussing legal
                                                   Lyon                    Bindu A.            Amended Answer to Complaint                    advice concerning Citrix's TRO Motion
                                                                           Palapura;           (2018.12.14).DOCX
                                                                           Amitabh Sinha;
                                                                           Maryam
                                                                           Alexandrian
18      Email      10/19/2018 13:27    Karen Gibbs H. Mark Lyon; Amitabh                       Re: Draft email regarding             AC; WP   Attorney/client communications discussing
                                                   Sinha                                       communications on Citrix litigation -          litigation hold
                                                                                               - PRIVILEGED
20      Email      11/19/2018 14:17    Karen Gibbs Amitabh Sinha             Y. Ernest Hsin;   Fwd: Citrix v. Workspot, C.A. No. AC; WP       Attorney/client communication regarding legal
                                                                             H. Mark Lyon      1:18-cv-00588-LPS -- ESI Demand                advice concerning Citrix's TRO Motion

21      Email      11/5/2018 11:21     Karen Gibbs David E. Moore            H. Mark Lyon; Re: Comcast                            AC; WP      Attorney/client communications discussing legal
                                                                             David E. Moore;                                                  advice concerning Citrix's TRO Motion
                                                                             Y. Ernest Hsin;
                                                                             Bindu A.
                                                                             Palapura;
                                                                             Amitabh Sinha;
                                                                             Puneet Chawla

22      Email      11/5/2018 8:07      Karen Gibbs Amitabh Sinha; Puneet     H. Mark Lyon; Comcast                                AC; WP      Attorney/client communications discussing legal
                                                   Chawla                    David E. Moore;                                                  advice concerning Citrix's TRO Motion
                                                                             Y. Ernest Hsin;
                                                                             Bindu A.
                                                                             Palapura

23      Email      12/4/2018 12:06     Karen Gibbs H. Mark Lyon; Amitabh                       RE: Preventive Steps Regarding     AC; WP      Attorney/client communications discussing legal
                                                   Sinha; Maryam                               Citrix Email Situation --                      advice concerning Citrix's TRO Motion
                                                   Alexandrian                                 PRIVILEGED
24      Email      12/4/2018 12:04     Karen Gibbs H. Mark Lyon; Amitabh                       RE: Preventive Steps Regarding     AC; WP      Attorney/client communications discussing legal
                                                   Sinha; Maryam                               Citrix Email Situation --                      advice concerning Citrix's TRO Motion
                                                   Alexandrian                                 PRIVILEGED
25      Email      12/4/2018 11:55     Karen Gibbs Amitabh Sinha; Maryam                       RE: Preventive Steps Regarding     AC; WP      Attorney/client communications discussing legal
                                                   Alexandrian; H. Mark                        Citrix Email Situation --                      advice concerning Citrix's TRO Motion
                                                   Lyon                                        PRIVILEGED
26      Email      11/19/2018 9:31     Karen Gibbs Y. Ernest Hsin; Amitabh   H. Mark Lyon      Re: Citrix v. Workspot, C.A. No.   AC; WP      Attorney/client communications discussing
                                                   Sinha                                       1:18-cv-00588-LPS -- ESI Demand                litigation hold

27      Email      11/29/2018 18:09    Karen Gibbs H. Mark Lyon              Bindu A.        Re: Citrix v. Workspot, C.A. No. AC; WP          Attorney/client communications discussing legal
                                                                             Palapura; Y.    1:38-cv-00588-LPS; 11.26.18 Meet                 advice concerning Citrix's TRO Motion
                                                                             Ernest Hsin;    and Confer
                                                                             David E. Moore;
                                                                             Amitabh Sinha




                                                                                                                                                                                          2 of 29
                         Case 1:18-cv-00588-LPS Document       289-4 Filed 11/14/19 Page 4 of 30 PageID #: 17489
                                                   Workspot Privilege Log - As Amended August 21, 2019



Log No. Doc Type   Primary Date/Time   From        To                       CC                Email Subject                    Privilege    Privilege Description
28      Email      11/29/2018 17:38    Karen Gibbs H. Mark Lyon             Bindu A.          Re: Citrix v. Workspot, C.A. No. AC; WP       Attorney/client communications discussing legal
                                                                            Palapura; Y.      1:38-cv-00588-LPS; 11.26.18 Meet              advice concerning Citrix's TRO Motion
                                                                            Ernest Hsin;      and Confer
                                                                            David E. Moore;
                                                                            Amitabh Sinha

30      Email      12/4/2018 7:41      Karen Gibbs H. Mark Lyon             Amitabh Sinha     Re: Citrix ShareFile Password Reset AC; WP    Attorney/client communications discussing legal
                                                                                                                                            advice concerning Citrix's TRO Motion
31      Email      11/29/2018 17:22    Karen Gibbs Bindu A. Palapura; Y.     David E. Moore; Re: Citrix v. Workspot, C.A. No. AC; WP        Attorney/client communications discussing legal
                                                   Ernest Hsin; H. Mark Lyon Amitabh Sinha 1:38-cv-00588-LPS; 11.26.18 Meet                 advice concerning Citrix's TRO Motion
                                                                                             and Confer
33      Email      11/16/2018 11:40    Karen Gibbs H. Mark Lyon              Amitabh Sinha Re: Citrix v. Workspot, C.A. No.   AC; WP        Attorney/client communications discussing
                                                                                             1:18-cv-00588-LPS -- ESI Demand                litigation hold

34      Email      11/16/2018 11:09    Karen Gibbs Amitabh Sinha            H. Mark Lyon      Fwd: Citrix v. Workspot, C.A. No. AC; WP      Attorney/client communication discussing
                                                                                              1:18-cv-00588-LPS -- ESI Demand               litigation hold

35      Email      11/15/2018 15:29    Karen Gibbs Y. Ernest Hsin           Amitabh Sinha;    Re: [EXT] Re: Citrix v. Workspot,    AC; WP   Attorney/client communications discussing legal
                                                                            H. Mark Lyon;     C.A. No. 1:18-cv-00588-LPS --                 advice concerning Citrix's TRO Motion
                                                                            David E. Moore;   Open Issues
                                                                            Bindu A.
                                                                            Palapura
36      Email      12/6/2018 23:06     Ashish Gupta Amitabh Sinha           Toshiya Otani;    Re: FW: Future Conduct vis-a-vis     AC       (Previously produced in redacted form)
                                                                            Bill Portelli     Citrix                                        Communications between Workspot employees
                                                                                                                                            reflecting litigation strategy and legal advice
                                                                                                                                            from attorneys concerning Citrix's TRO Motion

37      Email      12/6/2018 20:06     Karen Gibbs H. Mark Lyon; Maryam     Bindu A.          Re: Confidentiality at next week's   AC; WP   Attorney/client communications discussing legal
                                                   Alexandrian; Amitabh     Palapura; David   Hearing - PRIVILEGED                          advice concerning Citrix's TRO Motion
                                                   Sinha                    E. Moore; Y.
                                                                            Ernest Hsin
38      Email      1/8/2019 10:28      Karen Gibbs Jeff Ullmann             Omar F. Amin;     Re: Privileged & Confidential --     AC; WP   Attorney/client communications discussing legal
                                                                            Y. Ernest Hsin;   Please Do Not Forward                         advice for responding to discovery requests
                                                                            Maryam
                                                                            Alexandrian;
                                                                            Amitabh Sinha
39      Email      1/7/2019 15:53      Karen Gibbs Ronald Lopez             Maryam            Fwd: Collection of documents and     AC; WP   Attorney/client communications discussing legal
                                                                            Alexandrian;      communications                                advice for responding to discovery requests
                                                                            Amitabh Sinha
40      Email      12/3/2018 15:29     Amitabh     Bindu A. Palapura        Karen Gibbs; Y.   Re: Citrix v. Workspot, C.A. No. AC; WP       Attorney/client communications discussing legal
                                       Sinha                                Ernest Hsin; H.   1:38-cv-00588-LPS; 11.26.18 Meet              advice concerning Citrix's TRO Motion, and
                                                                            Mark Lyon         and Confer                                    attaching document prepared by client to assist
                                                                                                                                            attorneys with rendering legal advice
41      Attachment 12/3/2018 10:43                                                                                                 AC; WP   Document prepared by client to assist attorneys
        to Email                                                                                                                            with rendering legal advice referenced above,
                                                                                                                                            Log No. 40




                                                                                                                                                                                        3 of 29
                        Case 1:18-cv-00588-LPS Document       289-4 Filed 11/14/19 Page 5 of 30 PageID #: 17490
                                                  Workspot Privilege Log - As Amended August 21, 2019



Log No. Doc Type   Primary Date/Time   From      To                        CC                Email Subject                    Privilege   Privilege Description
42      Email      12/2/2018 11:06     Amitabh   Bindu A. Palapura         Karen Gibbs; Y.   Re: Citrix v. Workspot, C.A. No. AC; WP      Attorney/client communications discussing legal
                                       Sinha                               Ernest Hsin; H.   1:38-cv-00588-LPS; 11.26.18 Meet             advice concerning Citrix's TRO Motion
                                                                           Mark Lyon         and Confer
43      Email      1/8/2019 10:31      Amitabh   Karen Gibbs; Jeff Ullmann Omar F. Amin;     Re: Privileged & Confidential -- AC; WP      Attorney/client communications discussing legal
                                       Sinha                               Y. Ernest Hsin;   Please Do Not Forward                        advice for responding to discovery requests
                                                                           Maryam
                                                                           Alexandrian
44      Email      12/2/2018 10:54     Amitabh   Bindu A. Palapura         Karen Gibbs; Y.   Re: Citrix v. Workspot, C.A. No. AC; WP      Attorney/client communications discussing legal
                                       Sinha                               Ernest Hsin; H.   1:38-cv-00588-LPS; 11.26.18 Meet             advice for responding to discovery requests
                                                                           Mark Lyon         and Confer
45      Email      11/29/2018 21:38    Amitabh   Karen Gibbs                                 RE: Citrix v. Workspot, C.A. No. AC; WP      Attorney/client communications discussing legal
                                       Sinha                                                 1:38-cv-00588-LPS; 11.26.18 Meet             advice concerning Citrix's TRO Motion
                                                                                             and Confer
46      Email      11/29/2018 21:14    Amitabh   Karen Gibbs; H. Mark     Bindu A.           RE: Citrix v. Workspot, C.A. No. AC; WP      Attorney/client communications discussing legal
                                       Sinha     Lyon                     Palapura; Y.       1:38-cv-00588-LPS; 11.26.18 Meet             advice concerning Citrix's TRO Motion
                                                                          Ernest Hsin;       and Confer
                                                                          David E. Moore
47      Email      11/26/2018 12:00    Amitabh   Karen Gibbs              H. Mark Lyon   Re: Update                           AC; WP      Attorney/client communications discussing legal
                                       Sinha                                                                                              advice concerning Citrix's TRO Motion
48      Email      11/23/2018 12:09    Amitabh   Y. Ernest Hsin; Karen                       Re: PRIVILEGED -- Outline of meet AC; WP     Attorney/client communications discussing legal
                                       Sinha     Gibbs; David E. Moore;                      and confer talking points                    advice concerning Citrix's TRO Motion
                                                 Bindu A. Palapura; H.
                                                 Mark Lyon
49      Email      11/19/2018 9:59     Amitabh   Y. Ernest Hsin; Karen    H. Mark Lyon       Re: Citrix v. Workspot, C.A. No. AC; WP      Attorney/client communications discussing
                                       Sinha     Gibbs                                       1:18-cv-00588-LPS -- ESI Demand              litigation hold

50      Email      11/19/2018 9:44     Amitabh   Karen Gibbs; Y. Ernest   H. Mark Lyon       Re: Citrix v. Workspot, C.A. No. AC; WP      Attorney/client communications discussing
                                       Sinha     Hsin                                        1:18-cv-00588-LPS -- ESI Demand              litigation hold

51      Email      11/16/2018 12:20    Amitabh   Y. Ernest Hsin           Karen Gibbs; H.    Re: PRIVILEGED -- Puneet's       AC; WP      Attorney/client communications discussing
                                       Sinha                              Mark Lyon;         computers                                    investigation into Puneet Chawla's computers
                                                                          Bindu A.
                                                                          Palapura
52      Email      11/13/2018 11:30    Amitabh   Y. Ernest Hsin; Karen    H. Mark Lyon;      PRIVILEGED                       AC; WP      Attorney/client communications discussing legal
                                       Sinha     Gibbs                    Bindu A.                                                        advice concerning Citrix's TRO Motion
                                                                          Palapura
53      Email      11/4/2018 6:44      Amitabh   H. Mark Lyon             Y. Ernest Hsin;    Re: 5991602_1.docx               AC; WP      Attorney/client communications discussing legal
                                       Sinha                              Karen Gibbs;                                                    advice concerning Citrix's TRO Motion
                                                                          David E. Moore;
                                                                          Bindu A.
                                                                          Palapura
54      Email      11/3/2018 17:46     Amitabh   Y. Ernest Hsin           Karen Gibbs; H.    Re: 5991602_1.docx               AC; WP      Attorney/client communications discussing legal
                                       Sinha                              Mark Lyon;                                                      advice concerning Citrix's TRO Motion
                                                                          David E. Moore;
                                                                          Bindu A.
                                                                          Palapura




                                                                                                                                                                                      4 of 29
                         Case 1:18-cv-00588-LPS Document       289-4 Filed 11/14/19 Page 6 of 30 PageID #: 17491
                                                   Workspot Privilege Log - As Amended August 21, 2019



Log No. Doc Type   Primary Date/Time   From      To                       CC              Email Subject                       Privilege   Privilege Description
55      Email      11/1/2018 18:23     Amitabh   Karen Gibbs                              Re: Request                         AC; WP      Attorney/client communications discussing legal
                                       Sinha                                                                                              advice for responding to discovery requests

56      Email      11/1/2018 17:49     Amitabh   Karen Gibbs                              Fwd: Request                        AC; WP      Attorney/client communications discussing legal
                                       Sinha                                                                                              advice for responding to discovery requests

64      Email      12/19/2018 11:13    Amitabh   Bill Portelli                            FW: TRO briefs to be shared with    AC          Attorney/client communications discussing legal
                                       Sinha                                              BOD                                             advice concerning Citrix's TRO Motion, and
                                                                                                                                          attachments (Redacted TRO briefs)
65      Attachment                                                                                                            AC          Redacted TRO briefs referenced above, Log No.
        to Email                                                                                                                          64
66      Attachment                                                                                                            AC          Redacted TRO briefs referenced above, Log No.
        to Email                                                                                                                          64
67      Attachment                                                                                                            AC          Redacted TRO briefs referenced above, Log No.
        to Email                                                                                                                          64
68      Attachment                                                                                                            AC          Redacted TRO briefs referenced above, Log No.
        to Email                                                                                                                          64
69      Attachment                                                                                                            AC          Redacted TRO briefs referenced above, Log No.
        to Email                                                                                                                          64
70      Email      12/18/2018 17:32    Amitabh   Ashish Gupta; Ontani                     Fwd: TRO briefs to be shared with   AC          (Previously produced in redacted form)
                                       Sinha     Toshiya; Bill Portelli                   BOD                                             Communications between Workspot employees
                                                                                                                                          reflecting litigation strategy and legal advice
                                                                                                                                          from attorneys concerning Citrix's TRO Motion

71      Attachment                                                                                                            AC          Redacted TRO briefs referenced above, Log No.
        to Email                                                                                                                          70
72      Attachment                                                                                                            AC          Redacted TRO briefs referenced above, Log No.
        to Email                                                                                                                          70
73      Attachment                                                                                                            AC          Redacted TRO briefs referenced above, Log No.
        to Email                                                                                                                          70
74      Attachment                                                                                                            AC          Redacted TRO briefs referenced above, Log No.
        to Email                                                                                                                          70
75      Attachment                                                                                                            AC          Redacted TRO briefs referenced above, Log No.
        to Email                                                                                                                          70
76      Attachment                                                                                                            AC          Redacted TRO briefs referenced above, Log No.
        to Email                                                                                                                          70
77      Email      12/18/2018 8:36     Amitabh   David E. Moore           Karen Gibbs;    Re: REVISED: Citrix/Workspot -      AC; WP      Attorney/client communications discussing legal
                                       Sinha                              Maryam          Amended Answer to Complaint                     advice concerning Citrix's TRO Motion
                                                                          Alexandrian; H. (2018.12.14).DOCX
                                                                          Mark Lyon; Y.
                                                                          Ernest Hsin;
                                                                          Bindu A.
                                                                          Palapura




                                                                                                                                                                                     5 of 29
                        Case 1:18-cv-00588-LPS Document       289-4 Filed 11/14/19 Page 7 of 30 PageID #: 17492
                                                  Workspot Privilege Log - As Amended August 21, 2019



Log No. Doc Type   Primary Date/Time   From      To                       CC                Email Subject                     Privilege   Privilege Description
78      Email      12/18/2018 7:09     Amitabh   Maryam Alexandrian       Karen Gibbs;      Re: REVISED: Citrix/Workspot -    AC; WP      Attorney/client communications discussing legal
                                       Sinha                              David E. Moore;   Amended Answer to Complaint                   advice concerning Citrix's TRO Motion
                                                                          H. Mark Lyon;     (2018.12.14).DOCX
                                                                          Y. Ernest Hsin;
                                                                          Bindu A.
                                                                          Palapura

79      Email      12/17/2018 17:07    Amitabh   Y. Ernest Hsin           Karen Gibbs;    Re: REVISED: Citrix/Workspot -      AC; WP      Attorney/client communications discussing legal
                                       Sinha                              Maryam          Amended Answer to Complaint                     advice concerning Citrix's TRO Motion
                                                                          Alexandrian;    (2018.12.14).DOCX
                                                                          David E. Moore;
                                                                          H. Mark Lyon;
                                                                          Bindu A.
                                                                          Palapura

80      Email      12/13/2018 19:25    Amitabh   Karen Gibbs; Maryam                        Re: PRIVILEGED: Summary and       AC; WP      Attorney/client communications discussing legal
                                       Sinha     Alexandrian                                path forward options                          advice concerning Citrix's TRO Motion
81      Email      12/12/2018 21:41    Amitabh   Karen Gibbs; Maryam                        PRIVILEGED: Summary and path      AC; WP      Attorney/client communications discussing legal
                                       Sinha     Alexandrian                                forward options                               advice concerning Citrix's TRO Motion
82      Email      12/11/2018 18:59    Amitabh   Karen Gibbs              H. Mark Lyon;     Re: Preventive Steps Regarding    AC; WP      Attorney/client communications discussing legal
                                       Sinha                              Maryam            Citrix Email Situation --                     advice concerning Citrix's TRO Motion
                                                                          Alexandrian;      PRIVILEGED
                                                                          Bindu A.
                                                                          Palapura
83      Email      12/6/2018 19:12     Amitabh   Karen Gibbs              H. Mark Lyon;     Re: Privileged — Draft TRO sur-   AC; WP      Attorney/client communications discussing legal
                                       Sinha                              Bindu A.          reply                                         advice concerning Citrix's TRO Motion
                                                                          Palapura
84      Email      12/6/2018 19:12     Amitabh   Ashish Gupta; Otani                        FW: Future Conduct vis-a-vis Citrix AC        (Previously produced in redacted form)
                                       Sinha     Toshiya; Bill Portelli                                                                   Attorney/client communications discussing legal
                                                                                                                                          advice concerning Citrix's TRO Motion
85      Email      12/5/2018 10:21     Amitabh   Karen Gibbs; Y. Ernest   H. Mark Lyon; Re: Imaging Computers                 AC; WP      Attorney/client communications discussing legal
                                       Sinha     Hsin; Kelly Olson        Maryam                                                          advice concerning Citrix's TRO Motion
                                                                          Alexandrian
87      Email      12/21/2018 13:54    Amitabh   Y. Ernest Hsin; Maryam   David E. Moore Re: Puneet's computer                AC; WP      Attorney/client communications discussing legal
                                       Sinha     Alexandrian; H. Mark                                                                     advice concerning Citrix's TRO Motion
                                                 Lyon; Karen Gibbs
88      Email      11/13/2018 6:26     Amitabh   Karen Gibbs              Y. Ernest Hsin;   Re: LogMeIn                       AC; WP      Attorney/client communications discussing legal
                                       Sinha                              H. Mark Lyon;                                                   advice concerning Citrix's TRO Motion
                                                                          Bindu A.
                                                                          Palapura
89      Email      11/12/2018 20:33    Amitabh   Karen Gibbs                                Re: LogMeIn                       AC; WP      Attorney/client communications discussing legal
                                       Sinha                                                                                              advice concerning Citrix's TRO Motion
90      Email      11/12/2018 18:23    Amitabh   Karen Gibbs                                Re: Subpoena to DigitalOcean      AC; WP      Attorney/client communications discussing legal
                                       Sinha                                                                                              advice concerning Citrix's TRO Motion
91      Email      11/12/2018 13:26    Amitabh   Y. Ernest Hsin           Karen Gibbs; H. Re: Kivu investigation              AC; WP      Attorney/client communications discussing legal
                                       Sinha                              Mark Lyon;                                                      advice concerning Citrix's TRO Motion and
                                                                          Bindu A.                                                        Kivu Consulting's investigation
                                                                          Palapura



                                                                                                                                                                                     6 of 29
                         Case 1:18-cv-00588-LPS Document       289-4 Filed 11/14/19 Page 8 of 30 PageID #: 17493
                                                   Workspot Privilege Log - As Amended August 21, 2019



Log No. Doc Type   Primary Date/Time   From         To                       CC                Email Subject                         Privilege   Privilege Description
92      Email      11/12/2018 12:10    Amitabh      Y. Ernest Hsin           Karen Gibbs; H.   Re: Kivu investigation                AC; WP      Attorney/client communications discussing legal
                                       Sinha                                 Mark Lyon;                                                          advice concerning Citrix's TRO Motion and
                                                                             Bindu A.                                                            Kivu Consulting's investigation
                                                                             Palapura
93      Email      11/9/2018 13:21     Amitabh      Y. Ernest Hsin           Karen Gibbs; H.   Re: Kivu investigation                AC; WP      Attorney/client communications discussing legal
                                       Sinha                                 Mark Lyon;                                                          advice concerning Citrix's TRO Motion and
                                                                             Bindu A.                                                            Kivu Consulting's investigation
                                                                             Palapura
94      Email      11/5/2018 11:04     Amitabh      Karen Gibbs; Puneet      H. Mark Lyon;     Re: Comcast                           AC; WP      Attorney/client communications discussing
                                       Sinha        Chawla                   David E. Moore;                                                     subpoena issued by Citrix in connection with
                                                                             Y. Ernest Hsin;                                                     TRO Motion
                                                                             Bindu A.
                                                                             Palapura

100     Email      12/5/2018 10:21     Karen Gibbs Y. Ernest Hsin; Amitabh   H. Mark Lyon;     RE: Imaging Computers                 AC; WP      Attorney/client communications discussing legal
                                                   Sinha                     Maryam                                                              advice concerning Citrix's TRO Motion
                                                                             Alexandrian
101     Email      1/8/2019 10:28      Karen Gibbs Jeff Ullmann              Omar F. Amin;     Re: Privileged & Confidential --      AC; WP      Attorney/client communications discussing legal
                                                                             Y. Ernest Hsin;   Please Do Not Forward                             advice for responding to discovery requests
                                                                             Maryam
                                                                             Alexandrian;
                                                                             Amitabh Sinha
103     Email      1/8/2019 10:05      Karen Gibbs Jeff Ullmann              Omar F. Amin;     Privileged & Confidential -- Please   AC; WP      Attorney/client communications discussing legal
                                                                             Y. Ernest Hsin;   Do Not Forward                                    advice for responding to discovery requests
                                                                             Maryam
                                                                             Alexandrian;
                                                                             Amitabh Sinha
105     Email      12/16/2018 13:58    Karen Gibbs Amitabh Sinha; Maryam                       Fwd: Citrix v. Workspot - Request     AC; WP      Attorney/client communication discussing legal
                                                   Alexandrian                                 for Meet and Confer                               advice concerning Citrix's TRO Motion and
                                                                                                                                                 discovery requests and attaching Citrix's
                                                                                                                                                 discovery requests
106     Attachment                                                                                                                   AC          Citrix's discovery requests referenced above,
        to Email                                                                                                                                 Log No. 105
110     Email      12/2/2018 10:51     Karen Gibbs Bindu A. Palapura; Y.     H. Mark Lyon    Re: Citrix v. Workspot, C.A. No. AC; WP             Attorney/client communications discussing legal
                                                   Ernest Hsin; Amitabh                      1:38-cv-00588-LPS; 11.26.18 Meet                    advice concerning Citrix's TRO Motion
                                                   Sinha                                     and Confer
112     Email      12/2/2018 9:57      Karen Gibbs Y. Ernest Hsin; Amitabh   Bindu A.        Re: Citrix v. Workspot, C.A. No. AC; WP             Attorney/client communications discussing legal
                                                   Sinha                     Palapura; H.    1:38-cv-00588-LPS; 11.26.18 Meet                    advice concerning Citrix's TRO Motion
                                                                             Mark Lyon       and Confer
114     Email      11/30/2018 11:21    Karen Gibbs Bindu A. Palapura; H.     Y. Ernest Hsin; RE: Citrix v. Workspot, C.A. No. AC; WP             Attorney/client communications discussing legal
                                                   Mark Lyon                 David E. Moore; 1:38-cv-00588-LPS; 11.26.18 Meet                    advice concerning Citrix's TRO Motion
                                                                             Amitabh Sinha and Confer




                                                                                                                                                                                                7 of 29
                        Case 1:18-cv-00588-LPS Document       289-4 Filed 11/14/19 Page 9 of 30 PageID #: 17494
                                                  Workspot Privilege Log - As Amended August 21, 2019



Log No. Doc Type   Primary Date/Time   From        To                        CC                Email Subject                    Privilege     Privilege Description
116     Email      11/29/2018 22:00    Karen Gibbs H. Mark Lyon              Bindu A.          RE: Citrix v. Workspot, C.A. No. AC; WP        Attorney/client communications discussing legal
                                                                             Palapura; Y.      1:38-cv-00588-LPS; 11.26.18 Meet               advice concerning Citrix's TRO Motion
                                                                             Ernest Hsin;      and Confer
                                                                             David E. Moore;
                                                                             Amitabh Sinha

117     Email      11/30/2018 7:29     Karen Gibbs H. Mark Lyon              Amitabh Sinha;    Re: Citrix v. Workspot, C.A. No. AC; WP        Attorney/client communications discussing legal
                                                                             Y. Ernest Hsin;   1:38-cv-00588-LPS; 11.26.18 Meet               advice concerning Citrix's TRO Motion
                                                                             David E. Moore;   and Confer
                                                                             Bindu A.
                                                                             Palapura
118     Email      11/29/2018 11:25    Karen Gibbs Y. Ernest Hsin; H. Mark   Amitabh Sinha;    Re: Citrix v. Workspot -- access to   AC; WP   Attorney/client communications discussing legal
                                                   Lyon; Bindu A. Palapura   Maryam            P. Chawla's computers                          advice concerning Citrix's TRO Motion
                                                                             Alexandrian
124     Email      11/29/2018 21:50    Karen Gibbs H. Mark Lyon              Bindu A.          RE: Citrix v. Workspot, C.A. No. AC; WP        Attorney/client communications discussing legal
                                                                             Palapura; Y.      1:38-cv-00588-LPS; 11.26.18 Meet               advice concerning Citrix's TRO Motion
                                                                             Ernest Hsin;      and Confer
                                                                             David E. Moore;
                                                                             Amitabh Sinha

126     Email      11/29/2018 21:33    Karen Gibbs Amitabh Sinha                               RE: Citrix v. Workspot, C.A. No. AC; WP        Attorney/client communications discussing legal
                                                                                               1:38-cv-00588-LPS; 11.26.18 Meet               advice concerning Citrix's TRO Motion
                                                                                               and Confer
127     Email      11/29/2018 18:09    Karen Gibbs H. Mark Lyon              Bindu A.          Re: Citrix v. Workspot, C.A. No. AC; WP        Attorney/client communications discussing legal
                                                                             Palapura; Y.      1:38-cv-00588-LPS; 11.26.18 Meet               advice concerning Citrix's TRO Motion
                                                                             Ernest Hsin;      and Confer
                                                                             David E. Moore;
                                                                             Amitabh Sinha

128     Email      11/29/2018 17:38    Karen Gibbs H. Mark Lyon              Bindu A.        Re: Citrix v. Workspot, C.A. No. AC; WP          Attorney/client communications discussing legal
                                                                             Palapura; Y.    1:38-cv-00588-LPS; 11.26.18 Meet                 advice concerning Citrix's TRO Motion
                                                                             Ernest Hsin;    and Confer
                                                                             David E. Moore;
                                                                             Amitabh Sinha

129     Email      12/11/2018 19:14    Karen Gibbs Amitabh Sinha                             Re: Preventive Steps Regarding          AC; WP   Attorney/client communications discussing legal
                                                                                             Citrix Email Situation --                        advice concerning Citrix's TRO Motion
                                                                                             PRIVILEGED
131     Email      11/29/2018 17:22    Karen Gibbs Bindu A. Palapura; Y.     David E. Moore; Re: Citrix v. Workspot, C.A. No.        AC; WP   Attorney/client communications discussing legal
                                                   Ernest Hsin; H. Mark Lyon Amitabh Sinha 1:38-cv-00588-LPS; 11.26.18 Meet                   advice concerning Citrix's TRO Motion
                                                                                             and Confer
132     Email      12/11/2018 18:51    Karen Gibbs Amitabh Sinha; Maryam                     Re: Preventive Steps Regarding          AC; WP   Attorney/client communications discussing legal
                                                   Alexandrian                               Citrix Email Situation --                        advice concerning Citrix's TRO Motion
                                                                                             PRIVILEGED
134     Email      12/11/2018 18:50    Karen Gibbs H. Mark Lyon; Amitabh                     Re: Preventive Steps Regarding          AC; WP   Attorney/client communications discussing legal
                                                   Sinha; Maryam                             Citrix Email Situation --                        advice concerning Citrix's TRO Motion
                                                   Alexandrian; Bindu A.                     PRIVILEGED
                                                   Palapura



                                                                                                                                                                                         8 of 29
                        Case 1:18-cv-00588-LPS Document     289-4 Filed 11/14/19 Page 10 of 30 PageID #: 17495
                                                  Workspot Privilege Log - As Amended August 21, 2019



Log No. Doc Type   Primary Date/Time   From        To                        CC                Email Subject                       Privilege   Privilege Description
136     Email      11/29/2018 11:27    Karen Gibbs Amitabh Sinha; Maryam                       Fwd: Citrix v. Workspot, C.A. No.   AC; WP      Attorney/client communications discussing legal
                                                   Alexandrian                                 1:38-cv-00588-LPS; 11.26.18 Meet                advice concerning Citrix's TRO Motion
                                                                                               and Confer
137     Email      12/11/2018 18:48    Karen Gibbs Maryam Alexandrian                          Fwd: Preventive Steps Regarding     AC; WP      Attorney/client communications discussing legal
                                                                                               Citrix Email Situation --                       advice concerning Citrix's TRO Motion
                                                                                               PRIVILEGED
139     Email      12/11/2018 11:57    Karen Gibbs Maryam Alexandrian;                         RE: Citrix Systems Inc. v.          AC; WP      Attorney/client communications discussing legal
                                                   Amitabh Sinha                               Workspot, Inc., Case No. 1:18-cv-               advice concerning Citrix's TRO Motion
                                                                                               00588-LPS
141     Email      12/11/2018 11:26    Karen Gibbs Maryam Alexandrian;                         RE: Citrix Systems Inc. v.          AC; WP      Attorney/client communications discussing legal
                                                   Amitabh Sinha                               Workspot, Inc., Case No. 1:18-cv-               advice concerning Citrix's TRO Motion
                                                                                               00588-LPS
143     Email      11/27/2018 12:43    Karen Gibbs Amitabh Sinha;            H. Mark Lyon      RE: Citrix v. Workspot, C.A. No.    AC; WP      Attorney/client communications discussing legal
                                                                                               1:38-cv-00588-LPS; 11.26.18 Meet                advice concerning Citrix's TRO Motion
                                                                                               and Confer
145     Email      11/27/2018 11:45    Karen Gibbs Maryam Alexandrian                          RE: Call                            AC; WP      Attorney/client communications discussing legal
                                                                                                                                               advice concerning Citrix's TRO Motion
147     Email      11/27/2018 11:16    Karen Gibbs Maryam Alexandrian                          Call                                AC; WP      Attorney/client communication discussing legal
                                                                                                                                               advice concerning Citrix's TRO Motion
148     Email      12/11/2018 8:56     Karen Gibbs Amitabh Sinha; Puneet                       FW: Citrix Systems Inc. v.          AC; WP      Attorney/client communications discussing legal
                                                   Chawla; Maryam                              Workspot, Inc., Case No. 1:18-cv-               advice concerning Citrix's TRO Motion and
                                                   Alexandrian                                 00588-LPS                                       attaching Citrix's discovery responses
149     Attachment 12/7/2018 14:17                                                                                                 AC          Citrix's discovery responses referenced above,
        to Email                                                                                                                               Log No. 148
152     Email      11/26/2018 14:51    Karen Gibbs Amitabh Sinha                               FW: Citrix v. Workspot, C.A. No.    AC; WP      Attorney/client communications discussing legal
                                                                                               1:18-cv-00588-LPS -- Open Issues                advice concerning Citrix's TRO Motion

154     Email      11/26/2018 12:18    Karen Gibbs Amitabh Sinha             H. Mark Lyon      Re: Update                          AC; WP      Attorney/client communications discussing legal
                                                                                                                                               advice concerning Citrix's TRO Motion
155     Email      11/26/2018 11:51    Karen Gibbs Amitabh Sinha             H. Mark Lyon      Update                              AC; WP      Attorney/client communication discussing legal
                                                                                                                                               advice concerning Citrix's TRO Motion
157     Email      12/19/2018 7:37     Karen Gibbs David E. Moore            H. Mark Lyon;     Re: [EXT] RE: Citrix v. Workspot - AC; WP       Attorney/client communications discussing legal
                                                                             Amitabh Sinha;    Request for Meet and Confer                     advice concerning Citrix's TRO Motion
                                                                             Maryam
                                                                             Alexandrian
158     Email      12/18/2018 11:07    Karen Gibbs Y. Ernest Hsin; Amitabh Maryam              Re: REVISED: Citrix/Workspot -      AC; WP      Attorney/client communications discussing legal
                                                   Sinha; David E. Moore     Alexandrian; H.   Amended Answer to Complaint                     advice concerning Citrix's TRO Motion
                                                                             Mark Lyon;        (2018.12.14).DOCX
                                                                             Bindu A.
                                                                             Palapura
159     Email      12/18/2018 11:05    Karen Gibbs David E. Moore; Y. Ernest Maryam            Re: REVISED: Citrix/Workspot -      AC; WP      Attorney/client communications discussing legal
                                                   Hsin; Amitabh Sinha       Alexandrian; H.   Amended Answer to Complaint                     advice concerning Citrix's TRO Motion
                                                                             Mark Lyon;        (2018.12.14).DOCX
                                                                             Bindu A.
                                                                             Palapura




                                                                                                                                                                                          9 of 29
                        Case 1:18-cv-00588-LPS Document     289-4 Filed 11/14/19 Page 11 of 30 PageID #: 17496
                                                  Workspot Privilege Log - As Amended August 21, 2019



Log No. Doc Type   Primary Date/Time   From        To                         CC                Email Subject                      Privilege   Privilege Description
160     Email      12/18/2018 10:55    Karen Gibbs Amitabh Sinha; David E.    Maryam            Re: REVISED: Citrix/Workspot -     AC; WP      Attorney/client communications discussing legal
                                                   Moore                      Alexandrian; H.   Amended Answer to Complaint                    advice concerning Citrix's TRO Motion
                                                                              Mark Lyon; Y.     (2018.12.14).DOCX
                                                                              Ernest Hsin;
                                                                              Bindu A.
                                                                              Palapura
161     Email      12/18/2018 7:31     Karen Gibbs Amitabh Sinha; Maryam      David E. Moore;   Re: REVISED: Citrix/Workspot -     AC; WP      Attorney/client communications discussing legal
                                                   Alexandrian                H. Mark Lyon;     Amended Answer to Complaint                    advice concerning Citrix's TRO Motion
                                                                              Y. Ernest Hsin;   (2018.12.14).DOCX
                                                                              Bindu A.
                                                                              Palapura

162     Email      12/7/2018 10:34     Karen Gibbs Maryam Alexandrian                         RE: Confidentiality at next week's   AC; WP      Attorney/client communications discussing legal
                                                                                              Hearing - PRIVILEGED                             advice concerning Citrix's TRO Motion
163     Email      12/7/2018 10:30     Karen Gibbs H. Mark Lyon; Bindu A.     David. E Moore; RE: TRO brief                        AC; WP      Attorney/client communications discussing legal
                                                   Palapura; Y. Ernest Hsin   Amitabh Sinha                                                    advice concerning Citrix's TRO Motion and
                                                                                                                                               attaching draft of surreply to TRO Motion
164     Attachment 12/7/2018 10:28                                                                                                 AC; WP      Draft surreply to TRO Motion referenced above,
        to Email                                                                                                                               Log No. 163
165     Email      12/6/2018 21:28     Karen Gibbs Maryam Alexandrian                         Re: Confidentiality at next week's   AC; WP      Attorney/client communications discussing legal
                                                                                              Hearing - PRIVILEGED                             advice concerning Citrix's TRO Motion
166     Email      12/6/2018 20:21     Karen Gibbs   Maryam Alexandrian                       Re: Confidentiality at next week's   AC; WP      Attorney/client communications discussing legal
                                                                                              Hearing - PRIVILEGED                             advice concerning Citrix's TRO Motion
167     Email      12/6/2018 20:06     Karen Gibbs   H. Mark Lyon; Maryam     Bindu A.        Re: Confidentiality at next week's   AC; WP      Attorney/client communications discussing legal
                                                     Alexandrian; Amitabh     Palapura; David Hearing - PRIVILEGED                             advice concerning Citrix's TRO Motion
                                                     Sinha                    E. Moore; Y.
                                                                              Ernest Hsin
168     Email      12/6/2018 13:33     Karen Gibbs   H. Mark Lyon; Amitabh    Bindu A.        Re: Confidentiality at next week's   AC; WP      Attorney/client communications discussing legal
                                                     Sinha; Maryam            Palapura; David Hearing - PRIVILEGED                             advice concerning Citrix's TRO Motion
                                                     Alexandrian              E. Moore; Y.
                                                                              Ernest Hsin
169     Email      11/23/2018 12:27    Karen Gibbs   Amitabh Sinha; Y. Ernest                 Re: PRIVILEGED -- Outline of meet    AC; WP      Attorney/client communications discussing legal
                                                     Hsin; David E. Moore;                    and confer talking points                        advice concerning Citrix's TRO Motion
                                                     Bindu A. Palapura; H.
                                                     Mark Lyon
170     Email      11/19/2018 9:31     Karen Gibbs   Y. Ernest Hsin; Amitabh H. Mark Lyon     Re: Citrix v. Workspot, C.A. No.     AC; WP      Attorney/client communications discussing
                                                     Sinha                                    1:18-cv-00588-LPS -- ESI Demand                  litigation hold

171     Email      11/13/2018 14:17    Karen Gibbs Bindu A. Palapura; Y.      H. Mark Lyon;     Re: Citrix v. Workspot, C.A. No.   AC; WP      Attorney/client communications discussing legal
                                                   Ernest Hsin                Amitabh Sinha;    1:18-cv-00588-LPS -- Microsoft                 advice concerning Citrix's TRO Motion
                                                                              David E. Moore    Subpoena
172     Email      11/13/2018 13:25    Karen Gibbs Y. Ernest Hsin; Bindu A.   H. Mark Lyon;     Re: Citrix v. Workspot, C.A. No.   AC; WP      Attorney/client communications discussing legal
                                                   Palapura                   Amitabh Sinha;    1:18-cv-00588-LPS -- Microsoft                 advice concerning Citrix's TRO Motion
                                                                              David E. Moore    Subpoena
173     Email      12/6/2018 9:42      Karen Gibbs Amitabh Sinha              H. Mark Lyon;     Privileged — Draft TRO sur-reply   AC; WP      Attorney/client communications discussing legal
                                                                              Bindu A.                                                         advice concerning Citrix's TRO Motion and
                                                                              Palapura                                                         attaching draft of surreply to TRO Motion




                                                                                                                                                                                           10 of 29
                      Case 1:18-cv-00588-LPS Document     289-4 Filed 11/14/19 Page 12 of 30 PageID #: 17497
                                                Workspot Privilege Log - As Amended August 21, 2019



Log No. Doc Type Primary Date/Time   From            To                    CC               Email Subject                       Privilege   Privilege Description
174     Attachment 12/6/2018 8:07                                                                                               AC; WP      Draft surreply to TRO Motion referenced above,
        to Email                                                                                                                            Log No. 173
175     Email      12/6/2018 9:38    Karen Gibbs H. Mark Lyon; Amitabh                      Re: Preventive Steps Regarding      AC; WP      Attorney/client communications discussing legal
                                                 Sinha; Maryam                              Citrix Email Situation --                       advice concerning Citrix's TRO Motion
                                                 Alexandrian; Bindu A.                      PRIVILEGED
                                                 Palapura
176    Email      12/6/2018 8:55     Karen Gibbs Amitabh Sinha; H. Mark                     Re: Preventive Steps Regarding      AC; WP      Attorney/client communications discussing legal
                                                 Lyon; Maryam                               Citrix Email Situation --                       advice concerning Citrix's TRO Motion
                                                 Alexandrian; Bindu A.                      PRIVILEGED
                                                 Palapura
177    Email      11/3/2018 13:02    Karen Gibbs H. Mark Lyon              David E. Moore; Re: 5991602_1.docx                   AC; WP      Attorney/client communications discussing legal
                                                                           Bindu A.                                                         advice concerning Citrix's TRO Motion
                                                                           Palapura; Y.
                                                                           Ernest Hsin;
                                                                           Amitabh Sinha
178    Email      11/1/2018 18:54    Karen Gibbs H. Mark Lyon; Y. Ernest   David E. Moore; FW: Request                          AC; WP      Attorney/client communications discussing
                                                 Hsin                      Bindu A.                                                         Henshall emails
                                                                           Palapura;
                                                                           Amitabh Sinha
179    Email      11/1/2018 18:21    Karen Gibbs Amitabh Sinha                             RE: Request                          AC; WP      Attorney/client communications discussing
                                                                                                                                            Henshall emails
180    Email      11/1/2018 18:19    Karen Gibbs H. Mark Lyon; Y. Ernest  David E. Moore;   Confidential                        AC; WP      Attorney/client communications discussing legal
                                                 Hsin                     Bindu A.                                                          advice concerning Citrix's TRO Motion
                                                                          Palapura;
                                                                          Amitabh Sinha
181    Email      11/1/2018 12:34    Karen Gibbs Amitabh Sinha;           H. Mark Lyon;     Call tomorrow morning               AC; WP      Attorney/client communication discussing legal
                                                                          Y. Ernest Hsin;                                                   advice concerning Citrix's TRO Motion
                                                                          Bindu A.
                                                                          Palapura
183    Email      12/5/2018 10:23    Karen Gibbs Amitabh Sinha; Y. Ernest H. Mark Lyon;     RE: Imaging Computers               AC; WP      Attorney/client communications discussing legal
                                                 Hsin; Kelly Olson        Maryam                                                            advice concerning Citrix's TRO Motion
                                                                          Alexandrian
185    Email      11/29/2018 12:17   Karen Gibbs Amitabh Sinha            H. Mark Lyon;     Fwd: Citrix v. Workspot, C.A. No. AC; WP        Attorney/client communication regarding TRO
                                                                          Karen Gibbs       1:38-cv-00588-LPS; 11.26.18 Meet                motion
                                                                                            and Confer
186    Email      11/28/2018 14:32   Karen Gibbs Amitabh Sinha             H. Mark Lyon;    Fwd: Citrix v. Workspot, C.A. No. AC; WP        Attorney/client communication regarding TRO
                                                                           Karen Gibbs      1:38-cv-00588-LPS; 11.26.18 Meet                motion
                                                                                            and Confer
191    Email      12/19/2018 11:15   Bill Portelli   Amitabh Sinha                          Re: FW: TRO briefs to be shared   AC            (Previously produced in redacted form)
                                                                                            with BOD                                        Communications between Workspot employees
                                                                                                                                            reflecting litigation strategy and legal advice
                                                                                                                                            from attorneys concerning Citrix's TRO Motion

197    Email      12/6/2018 13:33    Karen Gibbs H. Mark Lyon; Amitabh     Bindu A.        Re: Confidentiality at next week's   AC; WP      Attorney/client communications discussing legal
                                                 Sinha; Maryam             Palapura; David Hearing - PRIVILEGED                             advice concerning Citrix's TRO Motion
                                                 Alexandrian               E. Moore; Y.
                                                                           Ernest Hsin




                                                                                                                                                                                        11 of 29
                        Case 1:18-cv-00588-LPS Document     289-4 Filed 11/14/19 Page 13 of 30 PageID #: 17498
                                                  Workspot Privilege Log - As Amended August 21, 2019



Log No. Doc Type   Primary Date/Time   From        To                        CC              Email Subject                         Privilege   Privilege Description
200     Email      12/19/2018 12:57    Karen Gibbs Y. Ernest Hsin            David E. Moore; Re: Puneet's computer                 AC; WP      Attorney/client communications discussing legal
                                                                             H. Mark Lyon;                                                     advice concerning Citrix's TRO Motion
                                                                             Amitabh Sinha;
                                                                             Maryam
                                                                             Alexandrian

201     Email      11/6/2018 14:59     Karen Gibbs Amitabh Sinha             Y. Ernest Hsin; Fwd: Kivu cost estimate               AC; WP      Attorney/client communications discussing legal
                                                                             H. Mark Lyon;                                                     advice concerning Citrix's TRO Motion and
                                                                             Bindu A.                                                          Kivu Consulting's investigation
                                                                             Palapura
209     Email      11/12/2018 16:32    Karen Gibbs Y. Ernest Hsin; Amitabh   H. Mark Lyon; Re: Kivu investigation                  AC; WP      Attorney/client communications discussing legal
                                                   Sinha                     Bindu A.                                                          advice concerning Citrix's TRO Motion and
                                                                             Palapura                                                          Kivu Consulting's investigation
210     Email      12/20/2018 7:26     Maryam      H. Mark Lyon; Karen       Y. Ernest Hsin; Re: Puneet's computer                 AC; WP      Attorney/client communications discussing legal
                                       Alexandrian Gibbs                     David E. Moore;                                                   advice concerning Citrix's TRO Motion
                                                                             Amitabh Sinha

211     Email      1/8/2019 9:01       Karen Gibbs Richard Yoza              Y. Ernest Hsin; RE: Kivu investigation - Attorney AC; WP          Attorney/client communications discussing legal
                                                                             David E. Moore; Work Product - Confidential                       advice concerning Citrix's TRO Motion
                                                                             Omar F. Amin;
                                                                             Amitabh Sinha;
                                                                             Maryam
                                                                             Alexandrian
212     Email      12/4/2018 7:41      Karen Gibbs H. Mark Lyon              Amitabh Sinha Re: Citrix ShareFile Password Reset AC; WP          Attorney/client communications discussing legal
                                                                                                                                               advice concerning Citrix's TRO Motion
213     Email      1/8/2019 7:52       Karen Gibbs Amitabh Sinha; Maryam                     Fwd: Kivu investigation - Attorney    AC; WP      Attorney/client communications discussing legal
                                                   Alexandrian                               Work Product - Confidential                       advice concerning Citrix's TRO Motion
214     Email      1/7/2019 19:34      Karen Gibbs Y. Ernest Hsin            Ronald Lopez; RE: Kivu investigation - Attorney       AC; WP      Attorney/client communications discussing legal
                                                                             David E. Moore; Work Product - Confidential                       advice concerning Citrix's TRO Motion
                                                                             Amitabh Sinha;
                                                                             Maryam
                                                                             Alexandrian;
                                                                             Richard Yoza
215     Email      1/7/2019 19:32      Karen Gibbs Amitabh Sinha; Maryam                     Emails                                AC; WP      Attorney/client communications discussing legal
                                                   Alexandrian                                                                                 advice for responding to Citrix's discovery
                                                                                                                                               requests attaching an attorney/client
                                                                                                                                               communications discussing legal advice for
                                                                                                                                               responding to the discovery requests
216     Attachment 1/7/2019 19:28      Karen Gibbs Omar F. Amin              H. Mark Lyon;     RE: Kivu investigation - Attorney   AC; WP      Attorney/client communications discussing legal
        to Email                                                             Y. Ernest Hsin;   Work Product - Confidential                     advice for responding to Citrix's discovery
                                                                             Ronald Lopez;                                                     requests referenced above, Log No. 215
                                                                             David E. Moore
217     Email      1/7/2019 19:23      Karen Gibbs Y. Ernest Hsin            Ronald Lopez;     RE: Kivu investigation - Attorney   AC; WP      Attorney/client communications discussing legal
                                                                             David E. Moore;   Work Product - Confidential                     advice for responding to discovery requests
                                                                             Amitabh Sinha;
                                                                             Maryam
                                                                             Alexandrian;
                                                                             Richard Yoza



                                                                                                                                                                                         12 of 29
                       Case 1:18-cv-00588-LPS Document     289-4 Filed 11/14/19 Page 14 of 30 PageID #: 17499
                                                 Workspot Privilege Log - As Amended August 21, 2019



Log No. Doc Type   Primary Date/Time   From        To                         CC                Email Subject                         Privilege   Privilege Description
219     Email      11/30/2018 15:10    Karen Gibbs Amitabh Sinha; Maryam                        Fwd: Kivu investigation - Attorney    AC; WP      Attorney/client communications discussing legal
                                                   Alexandrian                                  Work Product - Confidential                       advice concerning Citrix's TRO Motion and
                                                                                                                                                  Kivu Consulting's investigation
220     Email      1/7/2019 15:57      Karen Gibbs Ronald Lopez               Amitabh Sinha;    Fwd: Kivu investigation - Attorney    AC; WP      Attorney/client communications discussing legal
                                                                              Maryam            Work Product - Confidential                       advice concerning Citrix's TRO Motion and
                                                                              Alexandrian                                                         Kivu Consulting's investigation
228     Email      11/29/2018 11:25    Karen Gibbs Y. Ernest Hsin; H. Mark    Amitabh Sinha;    Re: Citrix v. Workspot -- access to   AC; WP      Attorney/client communications discussing legal
                                                   Lyon; Bindu A. Palapura    Maryam            P. Chawla's computers                             advice concerning Citrix's TRO Motion
                                                                              Alexandrian
231     Email      12/19/2018 12:57    Karen Gibbs Y. Ernest Hsin             David E. Moore;   Re: Puneet's computer                 AC; WP      Attorney/client communications discussing legal
                                                                              H. Mark Lyon;                                                       advice concerning Citrix's TRO Motion
                                                                              Amitabh Sinha;
                                                                              Maryam
                                                                              Alexandrian

233     Email      11/13/2018 7:43     Karen Gibbs Y. Ernest Hsin; Amitabh    H. Mark Lyon;     Re: LogMeIn                           AC; WP      Attorney/client communications discussing legal
                                                   Sinha                      Bindu A.                                                            advice concerning Citrix's TRO Motion
                                                                              Palapura
234     Email      11/13/2018 6:24     Karen Gibbs Y. Ernest Hsin             H. Mark Lyon;     Re: LogMeIn                           AC; WP      Attorney/client communications discussing legal
                                                                              Bindu A.                                                            advice concerning Citrix's TRO Motion
                                                                              Palapura;
                                                                              Amitabh Sinha
235     Email      11/12/2018 22:05    Karen Gibbs H. Mark Lyon               Bindu A.          Re: LogMeIn                           AC; WP      Attorney/client communications discussing legal
                                                                              Palapura; Y.                                                        advice concerning Citrix's TRO Motion
                                                                              Ernest Hsin;
                                                                              Amitabh Sinha
236     Email      11/12/2018 20:46    Karen Gibbs H. Mark Lyon; Bindu A.     Amitabh Sinha     Fwd: LogMeIn                          AC; WP      Attorney/client communications discussing legal
                                                   Palapura; Y. Ernest Hsin                                                                       advice concerning Citrix's TRO Motion
237     Email      11/12/2018 16:32    Karen Gibbs Y. Ernest Hsin; Amitabh    H. Mark Lyon;     Re: Kivu investigation                AC; WP      Attorney/client communications discussing legal
                                                   Sinha                      Bindu A.                                                            advice concerning Citrix's TRO Motion and
                                                                              Palapura                                                            Kivu Consulting's investigation
238     Email      11/12/2018 16:12    Karen Gibbs Amitabh Sinha                                FW: Subpoena to DigitalOcean          AC; WP      Attorney/client communications discussing legal
                                                                                                                                                  advice concerning Citrix's TRO Motion
239     Email      11/12/2018 16:07    Karen Gibbs Amitabh Sinha; Y. Ernest H. Mark Lyon; RE: Kivu investigation                      AC; WP      Attorney/client communications discussing legal
                                                   Hsin                     Bindu A.                                                              advice concerning Citrix's TRO Motion and
                                                                            Palapura                                                              Kivu Consulting's investigation
240     Email      11/6/2018 14:59     Karen Gibbs Amitabh Sinha            Y. Ernest Hsin; Fwd: Kivu cost estimate                   AC; WP      Attorney/client communications discussing legal
                                                                            H. Mark Lyon;                                                         advice concerning Citrix's TRO Motion and
                                                                            Bindu A.                                                              Kivu Consulting's investigation
                                                                            Palapura
241     Email      11/5/2018 11:21     Karen Gibbs David E. Moore           H. Mark Lyon; Re: Comcast                                 AC; WP      Attorney/client communications discussing legal
                                                                            David E. Moore;                                                       advice concerning Citrix's TRO Motion
                                                                            Y. Ernest Hsin;
                                                                            Bindu A.
                                                                            Palapura;
                                                                            Amitabh Sinha;
                                                                            Puneet Chawla




                                                                                                                                                                                            13 of 29
                       Case 1:18-cv-00588-LPS Document     289-4 Filed 11/14/19 Page 15 of 30 PageID #: 17500
                                                 Workspot Privilege Log - As Amended August 21, 2019



Log No. Doc Type   Primary Date/Time   From        To                        CC              Email Subject                         Privilege   Privilege Description
242     Email      11/5/2018 8:07      Karen Gibbs Amitabh Sinha; Puneet     H. Mark Lyon; Comcast                                 AC; WP      Attorney/client communication discussing legal
                                                   Chawla                    David E. Moore;                                                   advice concerning Citrix's TRO motion
                                                                             Y. Ernest Hsin;
                                                                             Bindu A.
                                                                             Palapura

243     Email      12/4/2018 12:18     Karen Gibbs Amitabh Sinha; Maryam                       FW: Kivu investigation - Attorney   AC; WP      Attorney/client communications discussing legal
                                                   Alexandrian                                 Work Product - Confidential                     advice concerning Citrix's TRO Motion and
                                                                                                                                               Kivu Consulting's investigation
244     Email      12/11/2018 11:53    Maryam      Karen Gibbs; Amitabh                        Re: Citrix Systems Inc. v. Workspot, AC; WP     Attorney/client communications discussing legal
                                       Alexandrian Sinha                                       Inc., Case No. 1:18-cv-00588-LPS                advice concerning Citrix's TRO Motion

245     Email      12/6/2018 20:26     Maryam        Karen Gibbs                             Re: Confidentiality at next week's    AC; WP      Attorney/client communications discussing legal
                                       Alexandrian                                           Hearing - PRIVILEGED                              advice concerning Citrix's TRO Motion
246     Email      12/6/2018 20:10     Maryam        Karen Gibbs                             Re: Confidentiality at next week's    AC; WP      Attorney/client communications discussing legal
                                       Alexandrian                                           Hearing - PRIVILEGED                              advice concerning Citrix's TRO Motion
247     Email      12/6/2018 20:09     Maryam        Karen Gibbs; H. Mark    Bindu A.        Re: Confidentiality at next week's    AC; WP      Attorney/client communications discussing legal
                                       Alexandrian   Lyon; Amitabh Sinha     Palapura; David Hearing - PRIVILEGED                              advice concerning Citrix's TRO Motion
                                                                             E. Moore; Y.
                                                                             Ernest Hsin
248     Email      12/6/2018 19:45     Maryam      H. Mark Lyon; Karen       Bindu A.        Re: Confidentiality at next week's    AC; WP      Attorney/client communications discussing legal
                                       Alexandrian Gibbs; Amitabh Sinha      Palapura; David Hearing - PRIVILEGED                              advice concerning Citrix's TRO Motion
                                                                             E. Moore; Y.
                                                                             Ernest Hsin
249     Email      11/27/2018 12:09    Maryam        Karen Gibbs                             Re: Call                              AC; WP      Attorney/client communications discussing legal
                                       Alexandrian                                                                                             advice concerning Citrix's TRO Motion
250     Email      11/27/2018 11:22    Maryam        Karen Gibbs                               Re: Call                            AC; WP      Attorney/client communications discussing legal
                                       Alexandrian                                                                                             advice concerning Citrix's TRO Motion
267     Email      11/12/2018 10:48    Puneet        H. Mark Lyon            Amitabh Sinha     Re: Privileged and Confidential:    AC; WP      Attorney/client communications discussing legal
                                       Chawla                                                  Puneet’s counsel                                advice concerning Citrix's TRO Motion
268     Email      11/5/2018 11:41     Puneet        Karen Gibbs; David E.   Mark H. Lyon;     Re: Comcast                         AC; WP      Attorney/client communications discussing
                                       Chawla        Moore                   David E. Moore;                                                   subpoenas issued by Citrix in connection with
                                                                             Y. Ernest Hsin;                                                   TRO Motion
                                                                             Bindu A.
                                                                             Palapura;
                                                                             Amitabh Sinha

282     Email      1/7/2019 16:34      Karen Gibbs Ronald Lopez; Maryam      Amitabh Sinha     Re: Collection of documents and     AC; WP      Attorney/client communications discussing legal
                                                   Alexandrian                                 communications                                  advice for responding to discovery requests

283     Email      1/7/2019 16:11      Karen Gibbs Ronald Lopez              Maryam            Re: Collection of documents and     AC; WP      Attorney/client communications discussing legal
                                                                             Alexandrian;      communications                                  advice for responding to discovery requests
                                                                             Amitabh Sinha
284     Email      1/7/2019 15:53      Karen Gibbs Ronald Lopez              Maryam            Fwd: Collection of documents and    AC; WP      Attorney/client communications discussing legal
                                                                             Alexandrian;      communications                                  advice for responding to discovery requests
                                                                             Amitabh Sinha
285     Email      12/11/2018 19:13    Karen Gibbs Maryam Alexandrian                          FW: Future Conduct vis-a-vis Citrix AC; WP      Attorney/client communications discussing legal
                                                                                                                                               advice concerning Citrix's TRO Motion



                                                                                                                                                                                         14 of 29
                       Case 1:18-cv-00588-LPS Document     289-4 Filed 11/14/19 Page 16 of 30 PageID #: 17501
                                                 Workspot Privilege Log - As Amended August 21, 2019



Log No. Doc Type   Primary Date/Time   From        To                       CC                Email Subject                       Privilege   Privilege Description
286     Email      12/11/2018 18:45    Karen Gibbs Maryam Alexandrian                         Fwd: Preventive Steps Regarding     AC; WP      Attorney/client communications discussing legal
                                                                                              Citrix Email Situation --                       advice concerning Citrix's TRO Motion
                                                                                              PRIVILEGED
287     Email      11/15/2018 8:01     Amitabh     Karen Gibbs              Bindu A.          Re: Citrix v. Workspot, C.A. No.    AC; WP      Attorney/client communications regarding TRO
                                       Sinha                                Palapura; Y.      1:18-cv-00588-LPS -- Open Issues                motion
                                                                            Ernest Hsin; H.
                                                                            Mark Lyon
288     Email      12/6/2018 19:08     Amitabh     Puneet Chawla            H. Mark Lyon;     Future Conduct vis-a-vis Citrix     AC; WP      Communications between Workspot employees
                                       Sinha                                Karen Gibbs;                                                      reflecting litigation strategy and legal advice
                                                                            Bindu A.                                                          from attorneys concerning Citrix's TRO Motion
                                                                            Palapura
292     Email      10/21/2018 17:28    Amitabh     Karen Gibbs              H. Mark Lyon; Re: Draft email regarding             AC; WP        Attorney/client communications discussing
                                       Sinha                                Puneet Chawla communications on Citrix litigation -               litigation hold
                                                                                          - PRIVILEGED
293     Email      12/5/2018 14:41     Amitabh     Karen Gibbs; H. Mark                   Re: Preventive Steps Regarding        AC; WP        Attorney/client communications discussing legal
                                       Sinha       Lyon; Maryam                           Citrix Email Situation --                           advice concerning Citrix's TRO Motion
                                                   Alexandrian                            PRIVILEGED
294     Email      11/30/2018 15:28    Amitabh     Karen Gibbs            H. Mark Lyon    Re: Citrix v. Workspot, C.A. No.      AC; WP        Attorney/client communications discussing legal
                                       Sinha                                              1:38-cv-00588-LPS; 11.26.18 Meet                    advice concerning Citrix's TRO Motion
                                                                                          and Confer
296     Email      11/3/2018 13:02     Karen Gibbs H. Mark Lyon           David E. Moore; Re: 5991602_1.docx                    AC; WP        Attorney/client communications discussing legal
                                                                          Bindu A.                                                            advice concerning Citrix's TRO Motion
                                                                          Palapura; Y.
                                                                          Ernest Hsin;
                                                                          Amitabh Sinha
298     Email      12/19/2018 7:37     Karen Gibbs David E. Moore         H. Mark Lyon; Re: [EXT] RE: Citrix v. Workspot - AC; WP             Attorney/client communications discussing legal
                                                                          Amitabh Sinha; Request for Meet and Confer                          advice concerning Citrix's TRO Motion
                                                                          Maryam
                                                                          Alexandrian
299     Email      11/2/2018 10:15     Karen Gibbs Amitabh Sinha          Lyon, H. Mark FW: FW: Citrix v. Workspot, C.A. AC; WP               Attorney/client communications discussing legal
                                                   [amitabh@workspot.com] [MLyon@gibson No. 1:18-cv-00588-LPS -- Microsoft                    advice concerning Citrix's TRO Motion
                                                                          dunn.com];POT Subpoena
                                                                          TERANDERSO
                                                                          N:Dave Moore
                                                                          [dmoore@potter
                                                                          anderson.com]

300     Email      11/15/2018 13:55    Karen Gibbs Y. Ernest Hsin           Amitabh Sinha;    Re: [EXT] Re: Citrix v. Workspot,   AC; WP      Attorney/client communications discussing legal
                                                                            H. Mark Lyon;     C.A. No. 1:18-cv-00588-LPS --                   advice concerning Citrix's TRO Motion
                                                                            David E. Moore;   Open Issues
                                                                            Bindu A.
                                                                            Palapura
301     Email      1/7/2019 19:23      Karen Gibbs Y. Ernest Hsin           Ronald Lopez;     RE: Kivu investigation - Attorney   AC; WP      Attorney/client communications discussing legal
                                                                            David E. Moore;   Work Product - Confidential                     advice concerning Citrix's TRO Motion
                                                                            Amitabh Sinha;
                                                                            Maryam
                                                                            Alexandrian;
                                                                            Richard Yoza



                                                                                                                                                                                          15 of 29
                        Case 1:18-cv-00588-LPS Document     289-4 Filed 11/14/19 Page 17 of 30 PageID #: 17502
                                                  Workspot Privilege Log - As Amended August 21, 2019



Log No. Doc Type   Primary Date/Time   From        To                        CC                Email Subject                        Privilege   Privilege Description
302     Email      11/15/2018 13:02    Karen Gibbs H. Mark Lyon              Amitabh Sinha;    Re: [EXT] Re: Citrix v. Workspot,    AC; WP      Attorney/client communications discussing legal
                                                                             Y. Ernest Hsin;   C.A. No. 1:18-cv-00588-LPS --                    advice concerning Citrix's TRO Motion
                                                                             David E. Moore;   Open Issues
                                                                             Bindu A.
                                                                             Palapura
303     Email      11/15/2018 12:56    Karen Gibbs H. Mark Lyon              Amitabh Sinha;    Re: [EXT] Re: Citrix v. Workspot,    AC; WP      Attorney/client communications discussing legal
                                                                             Y. Ernest Hsin;   C.A. No. 1:18-cv-00588-LPS --                    advice concerning Citrix's TRO Motion
                                                                             David E. Moore;   Open Issues
                                                                             Bindu A.
                                                                             Palapura
305     Email      11/27/2018 9:33     Karen Gibbs Amitabh Sinha             H. Mark Lyon    Fwd: Citrix v. Workspot, C.A. No. AC; WP           Attorney/client communication regarding TRO
                                                                                             1:38-cv-00588-LPS; 11.26.18 Meet                   motion
                                                                                             and Confer
306     Email      11/15/2018 11:37    Karen Gibbs Y. Ernest Hsin            Amitabh Sinha; Re: [EXT] Re: Citrix v. Workspot, AC; WP            Attorney/client communications discussing legal
                                                                             H. Mark Lyon; C.A. No. 1:18-cv-00588-LPS --                        advice concerning Citrix's TRO Motion
                                                                             David E. Moore; Open Issues
                                                                             Bindu A.
                                                                             Palapura
307     Email      1/7/2019 16:34      Karen Gibbs Ronald Lopez; Maryam      Amitabh Sinha Re: Collection of documents and     AC; WP           Attorney/client communications discussing legal
                                                   Alexandrian                               communications                                     advice for responding to discovery requests

308     Email      11/1/2018 16:46     Karen Gibbs H. Mark Lyon              Amitabh Sinha;    RE: Privileged and Confidential      AC; WP      Attorney/client communications discussing legal
                                                                             Puneet Chawla                                                      advice concerning Citrix's TRO Motion
309     Email      1/7/2019 16:19      Maryam      Ronald Lopez; Karen       Amitabh Sinha     RE: Collection of documents and      AC; WP      Attorney/client communications discussing legal
                                       Alexandrian Gibbs                                       communications                                   advice for responding to discovery requests

311     Email      1/7/2019 16:11      Karen Gibbs Ronald Lopez              Maryam            Re: Collection of documents and      AC; WP      Attorney/client communications discussing legal
                                                                             Alexandrian;      communications                                   advice for responding to discovery requests
                                                                             Amitabh Sinha
313     Email      1/7/2019 15:57      Karen Gibbs Ronald Lopez              Amitabh Sinha;    Fwd: Kivu investigation - Attorney   AC; WP      Attorney/client communications discussing legal
                                                                             Maryam            Work Product - Confidential                      advice for responding to discovery requests
                                                                             Alexandrian
315     Email      1/7/2019 15:55      Karen Gibbs Y. Ernest Hsin; Amitabh                     Re: Collection of documents and      AC; WP      Attorney/client communications discussing legal
                                                   Sinha; Maryam                               communications                                   advice for responding to discovery requests
                                                   Alexandrian
316     Email      11/15/2018 8:08     Karen Gibbs Amitabh Sinha; Bindu A.   Y. Ernest Hsin; Re: [EXT] Re: Citrix v. Workspot, AC; WP           Attorney/client communications discussing legal
                                                   Palapura                  H. Mark Lyon; C.A. No. 1:18-cv-00588-LPS --                        advice concerning Citrix's TRO Motion
                                                                             David E. Moore Open Issues
320     Email      12/3/2018 16:18     Karen Gibbs Amitabh Sinha                             FW: Citrix v. Workspot, C.A. No.  AC; WP           Attorney/client communication regarding TRO
                                                                                             1:38-cv-00588-LPS; 11.26.18 Meet                   motion
                                                                                             andConfer
322     Email      11/14/2018 14:23    Karen Gibbs Amitabh Sinha             Bindu A.        Fwd: Citrix v. Workspot, C.A. No. AC; WP           Attorney/client communications discussing legal
                                                                             Palapura; Y.    1:18-cv-00588-LPS -- Open Issues                   advice concerning Citrix's TRO Motion and
                                                                             Ernest Hsin; H.                                                    attaching redacted version of Citrix Reply Brief
                                                                             Mark Lyon                                                          in support of TRO Motion
323     Attachment 11/14/2018 6:53                                                                                             AC               Redacted version of Citrix Reply Brief in
        to Email                                                                                                                                support of TRO Motion referenced above, Log
                                                                                                                                                No. 322



                                                                                                                                                                                           16 of 29
                        Case 1:18-cv-00588-LPS Document     289-4 Filed 11/14/19 Page 18 of 30 PageID #: 17503
                                                  Workspot Privilege Log - As Amended August 21, 2019



Log No. Doc Type   Primary Date/Time   From        To                         CC                Email Subject                       Privilege   Privilege Description
324     Email      11/13/2018 14:17    Karen Gibbs Bindu A. Palapura; Y.      H. Mark Lyon;     Re: Citrix v. Workspot, C.A. No.    AC; WP      Attorney/client communications discussing legal
                                                   Ernest Hsin                Amitabh Sinha;    1:18-cv-00588-LPS -- Microsoft                  advice concerning Citrix's TRO Motion
                                                                              David E. Moore    Subpoena
326     Email      11/13/2018 13:25    Karen Gibbs Y. Ernest Hsin; Bindu A.   H. Mark Lyon;     Re: Citrix v. Workspot, C.A. No.    AC; WP      Attorney/client communications discussing legal
                                                   Palapura                   Amitabh Sinha;    1:18-cv-00588-LPS -- Microsoft                  advice concerning Citrix's TRO Motion
                                                                              David E. Moore    Subpoena
327     Email      12/6/2018 9:42      Karen Gibbs Amitabh Sinha              H. Mark Lyon;     Privileged — Draft TRO sur-reply    AC; WP      Attorney/client communication discussing
                                                                              Bindu A.                                                          surreply to TRO Motion and attaching draft
                                                                              Palapura                                                          surreply
328     Attachment 12/6/2018 8:07                                                                                                   AC; WP      Draft surreply to TRO Motion referenced above,
        to Email                                                                                                                                Log No. 327
329     Email      12/18/2018 14:41    Karen Gibbs David E. Moore             Amitabh Sinha;    Re: [EXT] Fwd: Citrix v. Workspot - AC; WP      Attorney/client communications discussing legal
                                                                              Y. Ernest Hsin;   Request for Meet and Confer                     advice concerning Citrix's TRO Motion
                                                                              H. Mark Lyon;
                                                                              Bindu A.
                                                                              Palapura;
                                                                              Maryam
                                                                              Alexandrian
330     Email      11/13/2018 7:43     Karen Gibbs   Y. Ernest Hsin; Amitabh H. Mark Lyon;      Re: LogMeIn                         AC; WP      Attorney/client communications discussing legal
                                                     Hsin                     Bindu A.                                                          advice concerning Citrix's TRO Motion
                                                                              Palapura
331     Email      12/18/2018 14:33    Karen Gibbs   David E. Moore; H. Mark Amitabh Sinha;     Fwd: Citrix v. Workspot - Request   AC; WP      Attorney/client communication discussing legal
                                                     Lyon; Bindu A. Palapura; Maryam            for Meet and Confer                             advice concerning Citrix's TRO Motion
                                                     Y. Ernest Hsin           Alexandrian
332     Email      11/13/2018 6:24     Karen Gibbs   Y. Ernest Hsin           H. Mark Lyon;     Re: LogMeIn                         AC; WP      Attorney/client communications discussing legal
                                                                              Bindu A.                                                          advice concerning Citrix's TRO Motion
                                                                              Palapura;
                                                                              Amitabh Sinha
333     Email      12/18/2018 14:01    Karen Gibbs   Amitabh Sinha; Maryam                      Fwd: Citrix v. Workspot - Request   AC; WP      Attorney/client communication discussing legal
                                                     Alexandrian                                for Meet and Confer                             advice concerning Citrix's TRO Motion
334     Email      11/12/2018 22:05    Karen Gibbs   H. Mark Lyon             Bindu A.          Re: LogMeIn                         AC; WP      Attorney/client communications discussing legal
                                                                              Palapura; Y.                                                      advice concerning Citrix's TRO Motion
                                                                              Ernest Hsin;
                                                                              Amitabh Sinha
336     Email      11/12/2018 20:46    Karen Gibbs   H. Mark Lyon; Bindu A. Amitabh Sinha       Fwd: LogMeIn                        AC; WP      Attorney/client communications discussing legal
                                                     Palapura; Y. Ernest Hsin                                                                   advice concerning Citrix's TRO Motion
337     Email      12/18/2018 11:07    Karen Gibbs   Y. Ernest Hsin; Amitabh Maryam             Re: REVISED: Citrix/Workspot -      AC; WP      Attorney/client communications discussing legal
                                                     Sinha; David E. Moore    Alexandrian; H.   Amended Answer to Complaint                     advice concerning Citrix's TRO Motion
                                                                              Mark Lyon;        (2018.12.14).DOCX
                                                                              Bindu A.
                                                                              Palapura
338     Email      10/21/2018 17:32    Karen Gibbs   Amitabh Sinha                              Re: Draft email regarding             AC; WP    Attorney/client communications discussing
                                                                                                communications on Citrix litigation -           litigation hold
                                                                                                - PRIVILEGED
339     Email      12/3/2018 19:55     Amitabh       Puneet Chawla            Y. Ernest Hsin    Imaging Computers                     AC; WP    Attorney/client communications discussing legal
                                       Sinha                                                                                                    advice concerning Citrix's TRO Motion
340     Email      12/3/2018 20:24     Puneet        Amitabh Sinha            Y. Ernest Hsin    Re: Imaging Computers               AC; WP      Attorney/client communications discussing legal
                                       Chawla                                                                                                   advice concerning Citrix's TRO Motion



                                                                                                                                                                                            17 of 29
                         Case 1:18-cv-00588-LPS Document     289-4 Filed 11/14/19 Page 19 of 30 PageID #: 17504
                                                   Workspot Privilege Log - As Amended August 21, 2019



Log No. Doc Type     Primary Date/Time   From        To                        CC                 Email Subject                    Privilege   Privilege Description
343     Email        11/19/2018 9:44     Amitabh     All Workspot [workspot-   Karen Gibbs;       Document Retention Reminder      AC          Email between Workspot employees reflecting
                                         Sinha       all@workspot.com]         Ashish Gupta;                                                   legal advice of counsel regarding ongoing
                                                                               Ontani Toshiya;                                                 litigation and litigation hold
                                                                               Bill Portelli; Tim
                                                                               Kazuraya,a;
                                                                               Albert Wang;
                                                                               Ajoy Mallik;
                                                                               Sriram Raghavan

344     Email        10/19/2018 15:01    Amitabh     Team                                       URGENT REMINDER – Policy on AC                 Email between Workspot employees reflecting
                                         Sinha       [team@workspot.com]                        Communications Regarding Citrix                legal advice of counsel regarding ongoing
                                                                                                Litigation                                     litigation and litigation hold
357     Email        12/21/2018 11:53    Bindu A.    Karen Gibbs; David E.     Maryam           RE: Workspot _DRAFT RFP         AC; WP         Attorney/client communications discussing
                                         Palapura    Moore                     Alexandrian;     responses                                      litigation strategy and legal advice concerning
                                                                               Amitabh Sinha                                                   Citrix's TRO Motion and attaching draft
                                                                                                                                               responses to Citrix's discovery requests
358     Attachment                                                                                                                 AC; WP      Workspot's draft responses to Citrix's discovery
        to Email                                                                                                                               requests referenced above, Log No. 357

359     Email        11/29/2018 21:49    H. Mark     Amitabh Sinha             Karen Gibbs;     Re: Citrix v. Workspot, C.A. No. AC; WP        Attorney/client communications discussing legal
                                         Lyon                                  Bindu A.         1:38-cv-00588-LPS; 11.26.18 Meet               advice concerning Citrix's TRO Motion
                                                                               Palapura; Y.     and Confer
                                                                               Ernest Hsin;
                                                                               David E. Moore
361     Email        11/13/2018 14:15    Bindu A.    Karen Gibbs; Y. Ernest    H. Mark Lyon;    RE: Citrix v. Workspot, C.A. No.   AC; WP      Attorney/client communications discussing legal
                                         Palapura    Hsin                      Amitabh Sinha;   1:18-cv-00588-LPS -- Microsoft                 advice concerning Citrix's TRO Motion
                                                                               David E. Moore   Subpoena
362     Email        11/13/2018 13:19    Bindu A.    Y. Ernest Hsin; H. Mark                    RE: Citrix v. Workspot, C.A. No.   AC; WP      Attorney/client communications discussing legal
                                         Palapura    Lyon; Karen Gibbs;                         1:18-cv-00588-LPS -- Microsoft                 advice concerning Citrix's TRO Motion
                                                     Amitabh Sinha; David E.                    Subpoena
                                                     Moore
363     Email        12/7/2018 13:31     Y. Ernest   Bindu A. Palapua; Karen   David E. Moore RE: TRO brief                        AC; WP      Attorney/client communications discussing legal
                                         Hsin        Gibbs; H. Mark Lyon                                                                       advice concerning Citrix's TRO Motion and
                                                                                                                                               attaching Kivu Consulting's Declaration
364     Attachment                                                                                                                 AC          Kivu Consulting's Declaration referenced above,
        to Email                                                                                                                               Log No. 363
366     Email      12/7/2018 11:43       Bindu A.    Karen Gibbs; H. Mark      David E. Moore RE: TRO brief                        AC; WP      Attorney/client communications discussing legal
                                         Palapura    Lyon; Y. Ernest Hsin                                                                      advice concerning Citrix's TRO Motion and
                                                                                                                                               attaching a draft of Workspot's sur-reply brief

367     Attachment                                                                                                                 AC; WP      Workspot's draft sur-reply brief referenced
        to Email                                                                                                                               above, Log No. 366
368     Email      12/21/2018 14:27      Y. Ernest   Amitabh Sinha; Maryam     David E. Moore RE: Puneet's computer                AC; WP      Attorney/client communications discussing legal
                                         Hsin        Alexandrian; H. Mark                                                                      advice concerning Citrix's TRO Motion
                                                     Lyon; Karen Gibbs
369     Email        11/29/2018 11:04    Y. Ernest   H. Mark Lyon; Bindu A.                     FW: Citrix v. Workspot -- access to AC; WP     Attorney/client communications discussing legal
                                         Hsin        Palapura; Karen Gibbs                      P. Chawla's computers                          advice concerning Citrix's TRO Motion




                                                                                                                                                                                           18 of 29
                        Case 1:18-cv-00588-LPS Document     289-4 Filed 11/14/19 Page 20 of 30 PageID #: 17505
                                                  Workspot Privilege Log - As Amended August 21, 2019



Log No. Doc Type   Primary Date/Time   From         To                          CC                Email Subject                        Privilege   Privilege Description
370     Email      12/4/2018 1:16      Richard Yoza Y. Ernest Hsin; Omar F.     H. Mark Lyon;     Re: Kivu investigation - Attorney    AC; WP      Attorney/client communications discussing legal
                                                    Amin                        Karen Gibbs       Work Product - Confidential                      advice concerning Citrix's TRO Motion
371     Email      11/13/2018 7:14     Y. Ernest    Amitabh Sinha; Karen        H. Mark Lyon;     RE: LogMeIn                          AC; WP      Attorney/client communications discussing legal
                                       Hsin         Gibbs                       Bindu A.                                                           advice concerning Citrix's TRO Motion
                                                                                Palapura
372     Email      11/6/2018 13:50     Y. Ernest      Karen Gibbs               H. Mark Lyon;     Kivu cost estimate                   AC; WP      Attorney/client communication discussing legal
                                       Hsin                                     Bindu A.                                                           advice concerning Citrix's TRO Motion
                                                                                Palapura
373     Email      11/13/2018 3:58     Bindu A.       Y. Ernest Hsin            Karen Gibbs; H.   Re: [EXT] Re: LogMeIn                AC; WP      Attorney/client communications discussing legal
                                       Palapura                                 Mark Lyon;                                                         advice concerning Citrix's TRO Motion
                                                                                Amitabh Sinha
374     Email      1/8/2019 8:46       Richard Yoza Karen Gibbs                                   Re: Kivu investigation - Attorney    AC; WP      Attorney/client communications discussing legal
                                                                                                  Work Product - Confidential                      advice concerning Citrix's TRO Motion
375     Email      12/3/2018 9:01      Richard Yoza Y. Ernest Hsin              Omar F. Amin;     Re: Kivu investigation - Attorney    AC; WP      Attorney/client communications discussing legal
                                                                                H. Mark Lyon;     Work Product - Confidential                      advice concerning Citrix's TRO Motion
                                                                                Karen Gibbs
376     Email      1/8/2019 7:02       David E.       Y. Ernest Hsin; Karen     Ronald Lopez      RE: Kivu investigation - Attorney    AC; WP      Attorney/client communications discussing legal
                                       Moore          Gibbs                                       Work Product - Confidential                      advice concerning Citrix's TRO Motion
377     Email      1/8/2019 6:49       David E.       Karen Gibbs                                 RE: Kivu investigation - Attorney    AC; WP      Attorney/client communications discussing legal
                                       Moore                                                      Work Product - Confidential                      advice concerning Citrix's TRO Motion
379     Email      11/12/2018 18:38    Richard Yoza   Douglas Brush             Amitabh Sinha;    Re: Kivu investigation               AC; WP      Attorney/client communications discussing legal
                                                                                Karen Gibbs; Y.                                                    advice concerning Citrix's TRO Motion
                                                                                Ernest Hsin
380     Email      11/16/2018 11:11    Douglas        Richard Yoza; Y. Ernest Karen Gibbs;      Re: Kivu investigation - Attorney      AC; WP      Emails between attorney & client and Kivu
                                       Brush          Hsin; Jake Barber; Leeann Amitabh Sinha Work Product - Confidential                          Consulting discussing investigation into Email
                                                      Nicolo                                                                                       Threats and legal advice concerning Citrix's
                                                                                                                                                   TRO Motion
381     Email      12/16/2018 13:54    Karen Gibbs Y. Ernest Hsin; David E.                       Re: Citrix v. Workspot - Request for AC; WP      Attorney/client communications discussing legal
                                                   Moore; Bindu A. Palapura;                      Meet and Confer                                  advice concerning Citrix's TRO Motion
                                                   H. Mark Lyon
382     Email      11/27/2018 17:10    Karen Gibbs Bindu A. Palapura; H.                          Re: Citrix v. Workspot, C.A. No.     AC; WP      Attorney/client communications discussing legal
                                                   Mark Lyon; Y. Ernest Hsin                      1:38-cv-00588-LPS; 11.26.18 Meet                 advice concerning Citrix's TRO Motion
                                                                                                  and Confer
383     Email      11/30/2018 15:11    Karen Gibbs H. Mark Lyon                                   Fwd: Kivu investigation - Attorney   AC; WP      Attorney/client communications discussing legal
                                                                                                  Work Product - Confidential                      advice concerning Citrix's TRO Motion
385     Email      12/18/2018 16:03    Karen Gibbs Y. Ernest Hsin; David E.                       Re: REVISED: Citrix/Workspot -       AC; WP      Attorney/client communications discussing legal
                                                   Moore                                          Amended Answer to Complaint                      advice concerning Citrix's TRO Motion
                                                                                                  (2018.12.14).DOCX
387     Email      12/11/2018 9:19     Karen Gibbs H. Mark Lyon; Jennifer                         FW: TRO Slides                       AC; WP      Attorney/client communications discussing legal
                                                   Rho                                                                                             advice concerning Citrix's TRO Motion and
                                                                                                                                                   attaching draft slides for TRO Hearing
388     Attachment                                                                                                                     AC; WP      Draft slides for TRO Hearing referenced above,
        to Email                                                                                                                                   Log No. 387
389     Email      11/29/2018 23:22    Karen Gibbs H. Mark Lyon                                   Re: Citrix v. Workspot, C.A. No. AC; WP          Attorney/client communications discussing legal
                                                                                                  1:38-cv-00588-LPS; 11.26.18 Meet                 advice concerning Citrix's TRO Motion
                                                                                                  and Confer




                                                                                                                                                                                             19 of 29
                         Case 1:18-cv-00588-LPS Document     289-4 Filed 11/14/19 Page 21 of 30 PageID #: 17506
                                                   Workspot Privilege Log - As Amended August 21, 2019



Log No. Doc Type     Primary Date/Time   From        To                         CC               Email Subject                    Privilege     Privilege Description
390     Email        11/29/2018 22:00    Karen Gibbs H. Mark Lyon                                RE: Citrix v. Workspot, C.A. No. AC; WP        Attorney/client communications discussing legal
                                                                                                 1:38-cv-00588-LPS; 11.26.18 Meet               advice concerning Citrix's TRO Motion
                                                                                                 and Confer
392     Email        11/12/2018 20:26    Karen Gibbs Y. Ernest Hsin; H. Mark                     Fwd: Subpoena to DigitalOcean    AC; WP        Attorney/client communications discussing legal
                                                     Lyon; Bindu A. Palapura                                                                    advice concerning Citrix's TRO Motion
393     Email        11/27/2018 9:56     Karen Gibbs H. Mark Lyon; Bindu A.                    RE: Citrix v. Workspot, C.A. No. AC; WP          Attorney/client communications discussing legal
                                                     Palapura; Y. Ernest Hsin                  1:38-cv-00588-LPS; 11.26.18 Meet                 advice concerning Citrix's TRO Motion
                                                                                               and Confer
395     Email        11/16/2018 10:33    Karen Gibbs Bindu A. Palapura; Y.      H. Mark Lyon; Re: Citrix v. Workspot, C.A. No.  AC; WP          Attorney/client communications discussing legal
                                                     Ernest Hsin                David E. Moore 1:18-cv-00588-LPS -- Open Issues                 advice concerning Citrix's TRO Motion

397     Email        12/4/2018 12:17     Karen Gibbs Y. Ernest Hsin             H. Mark Lyon     RE: Kivu investigation - Attorney   AC; WP     Attorney/client communications discussing legal
                                                                                                 Work Product - Confidential                    advice concerning Citrix's TRO Motion
398     Email        12/7/2018 13:39     Karen Gibbs David E. Moore; Y. Ernest                   Re: TRO brief                       AC; WP     Attorney/client communications discussing legal
                                                     Hsin; Bindu A. Palapura;                                                                   advice concerning Citrix's TRO Motion
                                                     H. Mark Lyon
399     Email        11/26/2018 11:16    Karen Gibbs H. Mark Lyon; Y. Ernest                     RE: Draft message to Puneet's       AC; WP     Attorney/client communications discussing legal
                                                     Hsin; Bindu A. Palapura;                    lawyer                                         advice concerning Citrix's TRO Motion
                                                     David E. Moore
400     Email        12/3/2018 9:07      Karen Gibbs Richard Yoza; Y. Ernest Omar F. Amin;       Re: Kivu investigation - Attorney     AC; WP   Attorney/client communications discussing legal
                                                     Hsin                      H. Mark Lyon      Work Product - Confidential                    advice concerning Citrix's TRO Motion
402     Email        11/27/2018 18:19    Karen Gibbs Bindu A. Palapura         H. Mark Lyon;     RE: [EXT] Re: Citrix v. Workspot, AC; WP       Attorney/client communications discussing legal
                                                                               Y. Ernest Hsin    C.A. No. 1:38-cv-00588-LPS;                    advice concerning Citrix's TRO Motion
                                                                                                 11.26.18 Meet and Confer
403     Email        11/27/2018 17:30    Karen Gibbs Bindu A. Palapura          H. Mark Lyon;    Re: [EXT] Re: Citrix v. Workspot, AC; WP       Attorney/client communications discussing legal
                                                                                Y. Ernest Hsin   C.A. No. 1:38-cv-00588-LPS;                    advice concerning Citrix's TRO Motion
                                                                                                 11.26.18 Meet and Confer
405     Email        1/7/2019 16:24      Ronald       Maryam Alexandrian;       Amitabh Sinha    RE: Collection of documents and       AC; WP   Attorney/client communications discussing legal
                                         Lopez        Karen Gibbs                                communications                                 advice concerning Citrix's TRO Motion
406     Email        10/19/2018 13:02    H. Mark      Amitabh Sinha             Karen Gibbs      Draft email regarding                 AC; WP   Attorney/client communications discussing
                                         Lyon                                                    communications on Citrix litigation -          advice on litigation hold and litigation related
                                                                                                 - PRIVILEGED                                   communications
407     Email        11/16/2018 11:05    Richard Yoza Y. Ernest Hsin; Douglas   Karen Gibbs;     Re: Kivu investigation - Attorney     AC; WP   Attorney/client communications discussing legal
                                                      Brush                     Amitabh Sinha    Work Product - Confidential                    advice concerning Citrix's TRO Motion and
                                                                                                                                                attaching document generated in connection
                                                                                                                                                with Kivu Consulting's investigation
408     Attachment                                                                                                                   AC; WP     Document generated in connection with Kivu
        to Email                                                                                                                                Consulting investigation referenced above, Log
                                                                                                                                                No. 407
409     Email        11/12/2018 16:09    Y. Ernest    Karen Gibbs                                FW: Gibson Dunn - Client            AC; WP     Attorney/client communications discussing legal
                                         Hsin                                                    Workspot                                       advice concerning Citrix's TRO Motion
411     Email        11/12/2018 16:06    Y. Ernest    Karen Gibbs                                RE: Subpoena to DigitalOcean        AC; WP     Attorney/client communications discussing legal
                                         Hsin                                                                                                   advice concerning Citrix's TRO Motion
412     Email        11/12/2018 16:06    Y. Ernest    Bindu A. Palapura; Karen H. Mark Lyon      RE: Subpoena to DigitalOcean        AC; WP     Attorney/client communications discussing legal
                                         Hsin         Gibbs                                                                                     advice concerning Citrix's TRO Motion




                                                                                                                                                                                           20 of 29
                         Case 1:18-cv-00588-LPS Document     289-4 Filed 11/14/19 Page 22 of 30 PageID #: 17507
                                                   Workspot Privilege Log - As Amended August 21, 2019



Log No. Doc Type     Primary Date/Time   From         To                         CC                Email Subject                       Privilege   Privilege Description
413     Email        11/12/2018 14:48    Y. Ernest    Amitabh Sinha              Karen Gibbs; H.   RE: Kivu investigation              AC; WP      Attorney/client communications discussing legal
                                         Hsin                                    Mark Lyon;                                                        advice concerning Citrix's TRO Motion
                                                                                 Bindu A.
                                                                                 Palapura
414     Email        11/30/2018 5:51     Omar F.      Richard Yoza               Y. Ernest Hsin;   RE: Kivu investigation - Attorney   AC; WP      Attorney/client communications discussing legal
                                         Amin                                    H. Mark Lyon;     Work Product - Confidential                     advice concerning Citrix's TRO motion and
                                                                                 Karen Gibbs                                                       attaching document generated in connection
                                                                                                                                                   with Kivu Consulting's investigation
415     Attachment                                                                                                                     AC; WP      Document generated in connection with Kivu
        to Email                                                                                                                                   Consulting's investigation referenced above, Log
                                                                                                                                                   No. 414
416     Email        12/27/2018 22:54    Y. Ernest    Richard Yoza; Omar F.      H. Mark Lyon;     RE: Kivu investigation - Attorney   AC; WP      Attorney/client communications discussing legal
                                         Hsin         Amin                       Karen Gibbs       Work Product - Confidential                     advice concerning Citrix's TRO Motion
418     Email        12/5/2018 10:37     Y. Ernest    Richard Yoza; Omar F.      H. Mark Lyon;     RE: Kivu investigation - Attorney   AC; WP      Attorney/client communications discussing legal
                                         Hsin         Amin                       Karen Gibbs       Work Product - Confidential                     advice concerning Citrix's TRO Motion
422     Email        12/4/2018 11:51     Y. Ernest    Richard Yoza; Omar F.      H. Mark Lyon;     RE: Kivu investigation - Attorney   AC; WP      Attorney/client communications discussing legal
                                         Hsin         Amin                       Karen Gibbs       Work Product - Confidential                     advice concerning Citrix's TRO Motion and
                                                                                                                                                   Kivu Consulting's investigation
424     Email        11/2/2018 10:00     Karen Gibbs David E. Moore; Bindu A.                      Re: Notice of Objections - Citrix   AC; WP      Attorney/client communications discussing legal
                                                     Palapura; Y. Ernest Hsin;                     Systems, Inc. v. Workspot, Inc.                 advice concerning Citrix's TRO Motion
                                                     H. Mark Lyon
425     Email        11/19/2018 9:46     Karen Gibbs Y. Ernest Hsin; H. Mark                       Fwd: Document Retention Reminder AC; WP         Attorney/client communications discussing legal
                                                     Lyon                                                                                          advice concerning Citrix's TRO Motion and
                                                                                                                                                   litigation hold
426     Email        1/8/2019 9:11       Karen Gibbs Y. Ernest Hsin; H. Mark     David E. Moore Draft email                            AC; WP      Attorney/client communication discussing legal
                                                     Lyon                                                                                          advice concerning Citrix's TRO Motion and
                                                                                                                                                   discovery requests
427     Email        11/5/2018 7:50      Karen Gibbs H. Mark Lyon; David E.                        IP address                          AC; WP      Attorney/client communication discussing legal
                                                     Moore; Y. Ernest Hsin;                                                                        advice concerning Citrix's TRO Motion
                                                     Bindu A. Palapura
428     Email        12/4/2018 11:56     Karen Gibbs Bindu A. Palapura; Y.                         FW: Preventive Steps Regarding        AC; WP    Attorney/client communications discussing
                                                     Ernest Hsin; David E.                         Citrix Email Situation --                       litigation strategy and legal advice concrening
                                                     Moore                                         PRIVILEGED                                      Citrix's TRO Motion
429     Email        12/11/2018 9:30     Karen Gibbs H. Mark Lyon; Jennifer                        FW: Draft email regarding             AC; WP    Attorney/client communications discussing
                                                     Rho                                           communications on Citrix litigation -           advice on litigation hold and litigation related
                                                                                                   - PRIVILEGED                                    communications
430     Email        12/19/2018 16:31    Karen Gibbs David E. Moore                                Re: [EXT] RE: Proposed Sanctions AC; WP         Attorney/client communications discussing legal
                                                                                                   Stip and Case Schedule                          advice concerning Citrix's TRO Motion
431     Email        12/19/2018 16:00    Karen Gibbs David E. Moore                                RE: Proposed Sanctions Stip and       AC; WP    Attorney/client communications discussing legal
                                                                                                   Case Schedule                                   advice concerning Citrix's TRO Motion
432     Email        10/19/2018 12:54    Karen Gibbs H. Mark Lyon                                  Re: Draft email to Workspot Team - AC; WP       Attorney/client communications discussing
                                                                                                   PRIVILEGED                                      advice on litigation hold and litigation related
                                                                                                                                                   communications
433     Email        12/6/2018 19:46     Puneet       Eugene Illovsky                              Fwd: Future Conduct vis-a-vis       AC; WP      Attorney/client communication forwarding
                                         Chawla                                                    Citrix                                          common interest attorney/client communication
                                                                                                                                                   discussing legal advice concerning Citrix's TRO
                                                                                                                                                   Motion




                                                                                                                                                                                              21 of 29
                        Case 1:18-cv-00588-LPS Document     289-4 Filed 11/14/19 Page 23 of 30 PageID #: 17508
                                                  Workspot Privilege Log - As Amended August 21, 2019



Log No. Doc Type   Primary Date/Time   From        To                        CC              Email Subject                        Privilege   Privilege Description
435     Email      12/18/2018 11:18    David E.    Karen Gibbs               Bindu A.        RE: [EXT] Re: FW: Citrix v.          AC; WP      Attorney/client communications discussing
                                       Moore                                 Palapura        Workspot - Request for Meet and                  litigation strategy and legal advice concerning
                                                                                             Confer                                           Citrix's TRO Motion
438     Email      11/29/2018 17:06    Bindu A.    Karen Gibbs; Y. Ernest    David E. Moore FW: Citrix v. Workspot, C.A. No.      AC; WP      Attorney/client communications discussing legal
                                       Palapura    Hsin; H. Mark Lyon                        1:38-cv-00588-LPS; 11.26.18 Meet                 advice concerning Citrix's TRO Motion
                                                                                             and Confer
439     Email      12/6/2018 20:00     H. Mark     Maryam Alexandrian;       Bindu A.        Re: Confidentiality at next week's   AC; WP      Attorney/client communications discussing legal
                                       Lyon        Karen Gibbs; Amitabh      Palapura; David Hearing - PRIVILEGED                             advice concerning Citrix's TRO Motion
                                                   Sinha                     E. Moore; Y.
                                                                             Ernest Hsin
440     Email      11/25/2018 14:11    Y. Ernest   Karen Gibbs; Amitabh                      RE: PRIVILEGED -- Outline of         AC; WP      Attorney/client communications discussing legal
                                       Hsin        Sinha; David E. Moore;                    meet and confer talking points                   advice concerning Citrix's TRO Motion
                                                   Bindu Palapura; H. Mark
                                                   Lyon
442     Email      12/18/2018 10:59    David E.    Y. Ernest Hsin; Karen     Maryam          RE: REVISED: Citrix/Workspot -       AC; WP      Attorney/client communications discussing legal
                                       Moore       Gibbs; Amitabh Sinha      Alexandrian; H. Amended Answer to Complaint                      advice concerning Citrix's TRO Motion
                                                                             Mark Lyon;      (2018.12.14).DOCX
                                                                             Bindu A.
                                                                             Palapura
445     Email      11/29/2018 11:15    H. Mark     Karen Gibbs                               Re: Citrix v. Workspot, C.A. No.     AC; WP      Attorney/client communications discussing legal
                                       Lyon                                                  1:38-cv-00588-LPS; 11.26.18 Meet                 advice concerning Citrix's TRO Motion
                                                                                             and Confer
447     Email      11/29/2018 9:57     Bindu A.    Y. Ernest Hsin; H. Mark   David E. Moore FW: Citrix v. Workspot, C.A. No.      AC; WP      Attorney/client communication discussing legal
                                       Palapura    Lyon; Karen Gibbs                         1:38-cv-00588-LPS; 11.26.18 Meet                 advice concerning Citrix's TRO Motion
                                                                                             and Confer
448     Email      12/5/2018 9:18      Y. Ernest   Amitabh Sinha; Karen      H. Mark Lyon    FW: Imaging Computers                AC; WP      Attorney/client communications discussing
                                       Hsin        Gibbs                                                                                      litigation strategy and legal advice concerning
                                                                                                                                              Citrix's TRO Motion
449     Email      1/7/2019 4:35       David E.    Maryam Alexandrian; Y.    H. Mark Lyon; RE: Call follow up                     AC; WP      Attorney/client communications discussing legal
                                       Moore       Ernest Hsin; Bindu A.     Y. Ernest Hsin;                                                  advice concerning Citrix's TRO Motion
                                                   Palapura                  Bindu A.
                                                                             Palapura
450     Email      1/4/2019 14:26      David E.    Amitabh Sinha; Karen      H. Mark Lyon; RE: Call follow up                     AC; WP      Attorney/client communications discussing
                                       Moore       Gibbs; Maryam             Y. Ernest Hsin;                                                  litigation strategy and legal advice concerning
                                                   Alexandrian               Bindu A.                                                         Citrix's TRO Motion and attaching draft Notice
                                                                             Palapura; Nicole                                                 of Subsequent Development
                                                                             M. Tarantino
451     Attachment                                                                                                                AC; WP      Draft Notice of Subsequent Development
        to Email                                                                                                                              referenced above, Log No. 450
452     Email      11/23/2018 11:33    Y. Ernest   Karen Gibbs; Amitabh                       PRIVILEGED -- Outline of meet       AC; WP      Attorney/client communications discussing legal
                                       Hsin        Sinha; David E. Moore;                     and confer talking points                       advice concerning Citrix's TRO Motion
                                                   Bindu Palapura; H. Mark
                                                   Lyon
453     Email      11/27/2018 17:23    Bindu A.    Karen Gibbs               H. Mark Lyon;    Re: [EXT] Re: Citrix v. Workspot,   AC; WP      Attorney/client communications discussing legal
                                       Palapura                              Y. Ernest Hsin   C.A. No. 1:38-cv-00588-LPS;                     advice concerning Citrix's TRO Motion
                                                                                              11.26.18 Meet and Confer




                                                                                                                                                                                         22 of 29
                        Case 1:18-cv-00588-LPS Document     289-4 Filed 11/14/19 Page 24 of 30 PageID #: 17509
                                                  Workspot Privilege Log - As Amended August 21, 2019



Log No. Doc Type   Primary Date/Time   From        To                        CC                Email Subject                    Privilege   Privilege Description
454     Email      12/18/2018 7:33     David E.    Karen Gibbs; Amitabh      H. Mark Lyon;     RE: REVISED: Citrix/Workspot -   AC; WP      Attorney/client communications discussing legal
                                       Moore       Sinha; Maryam             Y. Ernest Hsin;   Amended Answer to Complaint                  advice concerning Citrix's TRO Motion
                                                   Alexandrian               Bindu A.          (2018.12.14).DOCX
                                                                             Palapura
455     Email      1/4/2019 12:04      David E.    Maryam Alexandrian;       H. Mark Lyon;     Call follow up                   AC; WP      Attorney/client communication discussing legal
                                       Moore       Karen Gibbs               Y. Ernest Hsin;                                                advice concerning Citrix's TRO Motion and
                                                                             Bindu A.                                                       attaching draft Notice of Subsequent
                                                                             Palapura                                                       Development
456     Attachment                                                                                                              AC; WP      Draft Notice of Subsequent Development
        to Email                                                                                                                            referenced above, Log No. 455
457     Email      12/3/2018 16:28     Y. Ernest   Amitabh Sinha; Bindu A.   Karen Gibbs; H. RE: Citrix v. Workspot, C.A. No.   AC; WP      Attorney/client communications discussing legal
                                       Hsin        Palapura                  Mark Lyon       1:38-cv-00588-LPS; 11.26.18 Meet               advice concerning Citrix's TRO Motion
                                                                                             and Confer
458     Email      11/27/2018 12:40    H. Mark     Karen Gibbs               Y. Ernest Hsin; Re: Citrix v. Workspot, C.A. No.   AC; WP      Attorney/client communications discussing legal
                                       Lyon                                  Bindu A.        1:38-cv-00588-LPS; 11.26.18 Meet               advice concerning Citrix's TRO Motion
                                                                             Palapura        and Confer
459     Email      12/6/2018 9:18      Bindu A.    H. Mark Lyon; Karen                       RE: Preventive Steps Regarding     AC; WP      Attorney/client communications discussing legal
                                       Palapura    Gibbs; Amitabh Sinha;                     Citrix Email Situation --                      advice concerning Citrix's TRO Motion
                                                   Maryam Alexandrian                        PRIVILEGED
460     Email      12/6/2018 8:14      Bindu A.    Karen Gibbs                               RE: TRO Sur-reply                  AC; WP      Attorney/client communications discussing legal
                                       Palapura                                                                                             advice concerning Citrix's TRO Motion and
                                                                                                                                            attaching draft of Workspot's Sur-reply Brief

461     Attachment                                                                                                              AC; WP      Draft of Workspot's Sur-reply Brief referenced
        to Email                                                                                                                            above, Log No. 460
462     Email      12/5/2018 23:02     Bindu A.    H. Mark Lyon; Karen                         RE: TRO Sur-reply                AC; WP      Attorney/client communications discussing legal
                                       Palapura    Gibbs                                                                                    advice concerning Citrix's TRO Motion and
                                                                                                                                            attaching draft of Workspot's Sur-reply brief

463     Attachment                                                                                                              AC; WP      Draft of Workspot's Sur-reply Brief referenced
        to Email                                                                                                                            above, Log No. 462
464     Email      1/3/2019 20:33      Y. Ernest   Maryam Alexandrian        Karen Gibbs;    RE: Workspot _Motion to Amend      AC; WP      Attorney/client communications discussing legal
                                       Hsin                                  David E. Moore;                                                advice concerning Citrix's TRO Motion
                                                                             Bindu A.
                                                                             Palapura; H.
                                                                             Mark Lyon;
                                                                             Amitabh Sinha
468     Email      12/31/2018 13:23    H. Mark     Karen Gibbs               Amitabh Sinha; Re: Privileged and Confidential     AC; WP      Attorney/client communications discussing legal
                                       Lyon                                  Maryam                                                         advice concerning Citrix's TRO Motion
                                                                             Alexandrian; Y.
                                                                             Ernest Hsin
469     Email      12/20/2018 5:56     David E.    Amitabh Sinha; Karen      H. Mark Lyon; RE: Citrix Team Call                 AC; WP      Attorney/client communications discussing legal
                                       Moore       Gibbs                     Maryam                                                         advice concerning Citrix's TRO Motion
                                                                             Alexandrian;
                                                                             Bindu A.
                                                                             Palapura; Y.
                                                                             Ernest Hsin




                                                                                                                                                                                      23 of 29
                        Case 1:18-cv-00588-LPS Document     289-4 Filed 11/14/19 Page 25 of 30 PageID #: 17510
                                                  Workspot Privilege Log - As Amended August 21, 2019



Log No. Doc Type   Primary Date/Time   From        To                          CC               Email Subject                       Privilege   Privilege Description
471     Email      12/11/2018 18:52    H. Mark     Karen Gibbs                                  FW: Future Conduct vis-a-vis Citrix AC; WP      Attorney/client communications discussing legal
                                       Lyon                                                                                                     advice concerning Citrix's TRO Motion
472     Email      11/2/2018 9:30      David E.    Bindu A. Palapura; Y.                        RE: Draft email to Citrix          AC; WP       Attorney/client communications discussing legal
                                       Moore       Ernest Hsin; Karen Gibbs;                                                                    advice concerning Citrix's TRO Motion
                                                   H. Mark Lyon
473     Email      11/27/2018 10:02    Bindu A.    H. Mark Lyon; Y. Ernest                      RE: Citrix v. Workspot, C.A. No. AC; WP         Attorney/client communications discussing legal
                                       Palapura    Hsin; Karen Gibbs                            1:38-cv-00588-LPS; 11.26.18 Meet                advice concerning Citrix's TRO Motion
                                                                                                and Confer
474     Email      11/16/2018 15:44    Bindu A.    Y. Ernest Hsin              H. Mark Lyon;    RE: Citrix v. Workspot, C.A. No. AC; WP         Attorney/client communications discussing legal
                                       Palapura                                Karen Gibbs;     1:18-cv-00588-LPS -- Open Issues                advice concerning Citrix's TRO Motion
                                                                               David E. Moore
475     Email      12/16/2018 14:19    Y. Ernest   Karen Gibbs; David E.                        RE: Citrix v. Workspot - Request for AC; WP     Attorney/client communications discussing legal
                                       Hsin        Moore; Bindu A. Palapura;                    Meet and Confer                                 advice concerning Citrix's TRO Motion
                                                   H. Mark Lyon
476     Email      11/2/2018 9:14      H. Mark     Y. Ernest Hsin            Karen Gibbs;       Re: Draft email to Citrix          AC; WP       Attorney/client communications discussing legal
                                       Lyon                                  Bindu A.                                                           advice concerning Citrix's TRO Motion
                                                                             Palapura
477     Email      12/2/2018 10:35     Bindu A.    Karen Gibbs; Y. Ernest    H. Mark Lyon     RE: Citrix v. Workspot, C.A. No. AC; WP           Attorney/client communications discussing legal
                                       Palapura    Hsin; Amitabh Sinha                        1:38-cv-00588-LPS; 11.26.18 Meet                  advice concerning Citrix's TRO Motion
                                                                                              and Confer
478     Email      11/26/2018 15:34    Bindu A.    Y. Ernest Hsin; Karen       David E. Moore RE: Citrix v. Workspot, C.A. No. AC; WP           Attorney/client communications discussing legal
                                       Palapura    Gibbs; H. Mark Lyon                        1:18-cv-00588-LPS -- Open Issues                  advice concerning Citrix's TRO Motion

479     Email      12/2/2018 10:25     Bindu A.    Karen Gibbs; Y. Ernest      H. Mark Lyon   RE: Citrix v. Workspot, C.A. No. AC; WP           Attorney/client communications discussing legal
                                       Palapura    Hsin; Amitabh Sinha                        1:38-cv-00588-LPS; 11.26.18 Meet                  advice concerning Citrix's TRO Motion
                                                                                              and Confer
480     Email      11/16/2018 15:09    Bindu A.    H. Mark Lyon                David E. Moore FW: Citrix v. Workspot, C.A. No. AC; WP           Attorney/client communications discussing legal
                                       Palapura                                               1:18-cv-00588-LPS -- Open Issues                  advice concerning Citrix's TRO Motion and
                                                                                                                                                attaching draft of Stipulation and Order for
                                                                                                                                                Extension
481     Attachment                                                                                                                 AC; WP       Stipulation and Order for Extension referenced
        to Email                                                                                                                                above, Log No. 480
482     Email      12/26/2018 16:06    Y. Ernest   Amitabh Sinha             David E. Moore; RE: Citrix v. Workspot - Redactions AC; WP         Attorney/client communications discussing legal
                                       Hsin                                  Karen Gibbs;    follow up                                          advice concerning Citrix's TRO Motion
                                                                             Maryam
                                                                             Alexandrian;
                                                                             Karen Gibbs; H.
                                                                             Mark Lyon;
                                                                             Bindu A.
                                                                             Palapura
483     Email      12/16/2018 13:26    Y. Ernest   Karen Gibbs; David E.                     RE: Citrix v. Workspot - Request for AC; WP        Attorney/client communications discussing legal
                                       Hsin        Moore; Bindu A. Palapura;                 Meet and Confer                                    advice concerning Citrix's TRO Motion and
                                                   H. Mark Lyon                                                                                 attaching Citrix's discovery requests
484     Attachment                                                                                                                AC            Citrix's discovery requests referenced above,
        to Email                                                                                                                                Log No. 483
485     Email      11/2/2018 9:02      Y. Ernest   Bindu A. Palapura; Karen                     RE: Draft email to Citrix          AC; WP       Attorney/client communications discussing legal
                                       Hsin        Gibbs; H. Mark Lyon                                                                          advice concerning Citrix's TRO Motion




                                                                                                                                                                                          24 of 29
                       Case 1:18-cv-00588-LPS Document     289-4 Filed 11/14/19 Page 26 of 30 PageID #: 17511
                                                 Workspot Privilege Log - As Amended August 21, 2019



Log No. Doc Type   Primary Date/Time   From        To                        CC                Email Subject                    Privilege   Privilege Description
486     Email      11/16/2018 10:51    Y. Ernest   Amitabh Sinha             Karen Gibbs; H.   PRIVILEGED -- Puneet's computers AC; WP      Attorney/client communications discussing legal
                                       Hsin                                  Mark Lyon;                                                     advice concerning Citrix's TRO Motion
                                                                             Bindu A.
                                                                             Palapura
487     Email      11/16/2018 10:25    Bindu A.    Y. Ernest Hsin            H. Mark Lyon;     RE: Citrix v. Workspot, C.A. No.   AC; WP    Attorney/client communications discussing legal
                                       Palapura                              Karen Gibbs;      1:18-cv-00588-LPS -- Open Issues             advice concerning Citrix's TRO Motion
                                                                             David E. Moore
488     Email      11/16/2018 10:07    Bindu A.    Y. Ernest Hsin            H. Mark Lyon;     RE: Citrix v. Workspot, C.A. No.   AC; WP    Attorney/client communications discussing legal
                                       Palapura                              Karen Gibbs;      1:18-cv-00588-LPS -- Open Issues             advice concerning Citrix's TRO Motion
                                                                             David E. Moore
489     Email      11/16/2018 8:25     Bindu A.    Y. Ernest Hsin            H. Mark Lyon;     RE: Citrix v. Workspot, C.A. No.   AC; WP    Attorney/client communications discussing legal
                                       Palapura                              Karen Gibbs;      1:18-cv-00588-LPS -- Open Issues             advice concerning Citrix's TRO Motion
                                                                             David E. Moore
490     Email      11/26/2018 14:38    Y. Ernest   Bindu A. Palapura; Karen                    RE: Citrix v. Workspot, C.A. No.   AC; WP    Attorney/client communications discussing legal
                                       Hsin        Gibbs; David E. Moore; H.                   1:18-cv-00588-LPS -- Open Issues             advice concerning Citrix's TRO Motion
                                                   Mark Lyon
491     Email      11/16/2018 7:47     Bindu A.    Y. Ernest Hsin; H. Mark David E. Moore      FW: Citrix v. Workspot, C.A. No.   AC; WP    Attorney/client communications discussing legal
                                       Palapura    Lyon; Karen Gibbs                           1:18-cv-00588-LPS -- Open Issues             advice concerning Citrix's TRO Motion

492     Email      11/30/2018 7:16     H. Mark     Bindu A. Palapura         Karen Gibbs; Y. Re: Citrix v. Workspot, C.A. No. AC; WP        Attorney/client communications discussing legal
                                       Lyon                                  Ernest Hsin;    1:38-cv-00588-LPS; 11.26.18 Meet               advice concerning Citrix's TRO Motion
                                                                             David E. Moore; and Confer
                                                                             Amitabh Sinha

493     Email      11/12/2018 11:26    H. Mark     Puneet Chawla             Amitabh Sinha     Re: Privileged and Confidential:   AC; WP    Attorney/client communications discussing legal
                                       Lyon                                                    Puneet’s counsel                             advice concerning Citrix's TRO Motion
498     Email      12/5/2018 12:01     Bindu A.    H. Mark Lyon; Karen                         RE: TRO Sur-reply                  AC; WP    Attorney/client communications discussing legal
                                       Palapura    Gibbs                                                                                    advice concerning Citrix's TRO Motion
499     Email      11/26/2018 13:40    Bindu A.    Y. Ernest Hsin; Karen     David E. Moore FW: Citrix v. Workspot, C.A. No.      AC; WP    Attorney/client communications discussing legal
                                       Palapura    Gibbs; H. Mark Lyon                      1:18-cv-00588-LPS -- Open Issues                advice concerning Citrix's TRO Motion

500     Email      11/15/2018 7:37     Bindu A.    Karen Gibbs                              FW: [EXT] Re: Citrix v. Workspot, AC; WP        Attorney/client communications discussing legal
                                       Palapura                                             C.A. No. 1:18-cv-00588-LPS --                   advice concerning Citrix's TRO Motion
                                                                                            Open Issues
502     Email      11/26/2018 12:23    Bindu A.    H. Mark Lyon; Y. Ernest   David E. Moore RE: Citrix v. Workspot, C.A. No.  AC; WP        Attorney/client communications discussing legal
                                       Palapura    Hsin; Karen Gibbs                        1:18-cv-00588-LPS -- Open Issues                advice concerning Citrix's TRO Motion

503     Email      11/15/2018 18:25    Bindu A.    Karen Gibbs; Y. Ernest    Amitabh Sinha;    RE: [EXT] Re: Citrix v. Workspot, AC; WP     Attorney/client communications discussing legal
                                       Palapura    Hsin                      H. Mark Lyon;     C.A. No. 1:18-cv-00588-LPS --                advice concerning Citrix's TRO Motion
                                                                             David E. Moore    Open Issues
504     Email      11/15/2018 15:16    Bindu A.    Y. Ernest Hsin; Karen     Amitabh Sinha;    RE: [EXT] Re: Citrix v. Workspot, AC; WP     Attorney/client communications discussing legal
                                       Palapura    Gibbs                     H. Mark Lyon;     C.A. No. 1:18-cv-00588-LPS --                advice concerning Citrix's TRO Motion
                                                                             David E. Moore    Open Issues
505     Email      11/30/2018 16:47    Y. Ernest   H. Mark Lyon              Karen Gibbs;      Re: Citrix v. Workspot, C.A. No.  AC; WP     Attorney/client communications discussing legal
                                       Hsin                                  Amitabh Sinha     1:38-cv-00588-LPS; 11.26.18 Meet             advice concerning Citrix's TRO Motion
                                                                                               and Confer




                                                                                                                                                                                      25 of 29
                       Case 1:18-cv-00588-LPS Document     289-4 Filed 11/14/19 Page 27 of 30 PageID #: 17512
                                                 Workspot Privilege Log - As Amended August 21, 2019



Log No. Doc Type   Primary Date/Time    From        To                       CC                  Email Subject                       Privilege   Privilege Description
506     Email      12/18/2018 14:36     David E.    Karen Gibbs; H. Mark     Amitabh Sinha;      Re: [EXT] Fwd: Citrix v. Workspot - AC; WP      Attorney/client communications discussing legal
                                        Moore       Lyon; Bindu A. Palapura; Maryam              Request for Meet and Confer                     advice concerning Citrix's TRO Motion
                                                    Y. Ernest Hsin           Alexandrian
507     Email      11/15/2018 13:33     Y. Ernest   Karen Gibbs; H. Mark     Amitabh Sinha;      RE: [EXT] Re: Citrix v. Workspot,   AC; WP      Attorney/client communications discussing legal
                                        Hsin        Lyon                     David E. Moore;     C.A. No. 1:18-cv-00588-LPS --                   advice concerning Citrix's TRO Motion
                                                                             Bindu A.            Open Issues
                                                                             Palapura
508     Email      11/15/2018 11:27     Y. Ernest   Bindu A. Palapura; Karen H. Mark Lyon;       RE: [EXT] Re: Citrix v. Workspot, AC; WP        Attorney/client communications discussing legal
                                        Hsin        Gibbs; Amitabh Sinha     David E. Moore      C.A. No. 1:18-cv-00588-LPS --                   advice concerning Citrix's TRO Motion
                                                                                                 Open Issues
509     Email      11/16/2018 11:45     H. Mark     Karen Gibbs                Amitabh Sinha     Re: Citrix v. Workspot, C.A. No.  AC; WP        Attorney/client communications discussing legal
                                        Lyon                                                     1:18-cv-00588-LPS -- ESI Demand                 advice concerning Citrix's TRO Motion

512     Email      11/11/2018 20:06     Richard Yoza Amitabh Sinha                               Re: Kivu investigation              AC          (Previously produced in redacted form)
                                                                                                                                                 Emails between Workspot employees reflecting
                                                                                                                                                 legal advice of counsel regarding Citrix's TRO
                                                                                                                                                 Motion
513     Email      12/19/2018 9:58      David E.    Karen Gibbs; Amitabh       H. Mark Lyon;     RE: Wspot -                         AC; WP      Attorney/client communications discussing legal
                                        Moore       Sinha; Maryam              Y. Ernest Hsin;                                                   advice concerning Citrix's TRO Motion
                                                    Alexandrian                Bindu A.
                                                                               Palapura
514     Email      12/4/2018 12:00      H. Mark     Karen Gibbs; Amitabh                         Re: Preventive Steps Regarding     AC; WP       Attorney/client communications discussing legal
                                        Lyon        Sinha; Maryam                                Citrix Email Situation --                       advice concerning Citrix's TRO Motion
                                                    Alexandrian                                  PRIVILEGED
515     Email      10/16/2018 8:07      Amitabh     Puneet Chawla                                RE: Privileged: Fw: Citrix v.      AC           (Previously produced in redacted form)
                                        Sinha                                                    Workspot - Urgent Request for Meet              Redactions to email discussing legal advice
                                                                                                 & Confer                                        concerning Citrix's TRO Motion; production
                                                                                                                                                 range of redacted email WKSPT_0092863-67

516     Email      10/15/2018 11:18     Puneet      Amitabh Sinha                                Privileged: Fw: Citrix v. Workspot - AC         (Previously produced in redacted form)
                                        Chawla                                                   Urgent Request for Meet & Confer                Redactions to email discussing legal advice
                                                                                                                                                 concerning Citrix's TRO Motion; production
                                                                                                                                                 range of redacted email WKSPT_0092868-72

517     Email      10/10/2018 4:29 AM   Amitabh     Mark Lyon                                    Privileged                          AC; WP      Attorney/client communications discussing legal
                                        Sinha       Karen Gibbs                                                                                  advice, allegations and defenses
                                                    Puneet Chawla
518     Email      10/10/2018 4:31 AM   Karen Gibbs Amitabh Sinha                                Re: Privileged                      AC; WP      Attorney/client communications discussing legal
                                                    Lyon, H. Mark                                                                                advice, allegations and defenses
                                                    Puneet Chawla
519     Email      10/10/2018 4:57 AM   Amitabh     Karen Gibbs                Lyon, H. Mark     Re: Privileged                      AC; WP      Attorney/client communications discussing legal
                                        Sinha                                  Puneet Chawla                                                     advice, allegations and defenses
520     Email      10/10/2018 5:12 AM   Amitabh     Karen Gibbs                Lyon, H. Mark     Re: Privileged                      AC; WP      Attorney/client communications discussing legal
                                        Sinha                                  Puneet Chawla                                                     advice, allegations and defenses
521     Email      10/10/2018 5:24 AM   Karen Gibbs Amitabh Sinha              Lyon, H. Mark     Re: Privileged                      AC; WP      Attorney/client communications discussing legal
                                                                               Puneet Chawla                                                     advice, allegations and defenses
522     Email      10/10/2018 1:03 PM   Lyon, H.    Karen Gibbs                Puneet Chawla     Re: Privileged                      AC; WP      Attorney/client communications discussing legal
                                        Mark                                   Amitabh Sinha                                                     advice, allegations and defenses



                                                                                                                                                                                           26 of 29
                       Case 1:18-cv-00588-LPS Document     289-4 Filed 11/14/19 Page 28 of 30 PageID #: 17513
                                                 Workspot Privilege Log - As Amended August 21, 2019



Log No. Doc Type   Primary Date/Time     From        To                       CC               Email Subject                     Privilege   Privilege Description
523     Email      10/11/2018 5:01 PM    Karen Gibbs Amitabh Sinha            Lyon, H. Mark    Re: Privileged                    AC; WP      Attorney/client communications discussing legal
                                                                              Puneet Chawla                                                  advice, allegations and defenses
524     Email      10/11/2018 6:16 PM    Amitabh     Karen Gibbs                               Privileged                        AC; WP      Attorney/client communications discussing legal
                                         Sinha       mlyon                                                                                   advice, allegations and defenses
                                                     Puneet Chawla
525     Email      10/11/2018 8:14 PM    Karen Gibbs Puneet Chawla                             Re: Privileged                    AC; WP      Attorney/client communications discussing legal
                                                     Amitabh Sinha                                                                           advice, allegations and defenses
526     Email      10/11/2018 8:23 PM    Amitabh     Karen Gibbs               Puneet Chawla   Re: Privileged                    AC; WP      Attorney/client communications discussing legal
                                         Sinha                                                                                               advice, allegations and defenses
527     Email      10/12/2018 5:56 PM    Brad        workspot-                                 RE: Our official response to      AC; WP      Internal communication sharing advice and
                                         Peterson    exec@workspot.com;                        questions regarding the Citrix                recommendations from counsel
                                                     Richard Lo; Patricia                      Lawsuit against Workspot
                                                     Nolan; Jennifer Piniaha;
                                                     Lisa Jeter; Richard Yoza;
                                                     Michael Keen; Keith
                                                     Morgan; John Samuel;
                                                     SDR [sdr@workspot.com];
                                                     customersuccess@worksp
                                                     ot.com

528     Email      10/15/2018 10:14 PM   Lyon, H.    Amitabh Sinh                              Agenda for Tomorrow's Call        AC; WP      Attorney/client communications discussing legal
                                         Mark        Puneet Chawl                              (10âˆ•16) -- PRIVILEGED                       advice concerning Citrix's PI motion and PI
                                                     Karen Gibbs                                                                             hearing preparation
529     Email      10/15/2018 10:27 PM   Karen Gibbs Palapura, Bindu                           Re: Agenda for Tomorrow's Call    AC; WP      Attorney/client communications discussing legal
                                                     Lyon, H. Mark                             (10/16) -- PRIVILEGED                         advice concerning Citrix's PI motion and PI
                                                     Amitabh Sinha                                                                           hearing preparation
                                                     Puneet Chawla
538     Email      10/16/2018 3:07 PM    Amitabh     Puneet Chawla                             RE: Privileged: Fw: Citrix v.      AC         (Previously produced in redacted form)
                                         Sinha                                                 Workspot - Urgent Request for Meet            Redacted portions are attorney/client
                                                                                               & Confer.                                     communications discussing legal advice
                                                                                                                                             concerning Citrix's TRO Motion
549     Attachment 10/16/2018 8:15 PM    Lyon, H.    Karen Gibbs              Kelly Olson      Re: Budget                        AC; WP      Attorney/client communications discussing legal
                                         Mark                                                                                                advice concerning PI motion practice,
                                                                                                                                             depositions and related projects and litigation
                                                                                                                                             budgeting
550     Attachment 10/16/2018 8:15 PM    Lyon, H.    Karen Gibbs              Kelly Olson      Budget Questions -- PRIVILEGED    AC; WP      Attorney/client communications discussing legal
                                         Mark                                                                                                advice concerning PI motion practice,
                                                                                                                                             depositions and related projects and litigation
                                                                                                                                             budgeting
551     Email      10/16/2018 8:15 PM    Karen Gibbs Amitabh Sinha            Kelly Olson      Fwd: Budget and Invoice Resolution AC; WP     In-House attorney/client communications
                                                     Puneet Chawla                                                                           discussing litigation, outside counsel and
                                                                                                                                             budgeting
552     Email      10/17/2018 3:49 AM    Karen Gibbs Amitabh Sinha            Kelly Olson      RE: Budget and Invoice Resolution AC; WP      Attorney/client communications discussing legal
                                                     Puneet Chawla                                                                           advice concerning litigation and outside counsel
                                                                                                                                             budgeting
553     Email      10/17/2018 4:39 AM    Puneet      Karen Gibbs              Kelly Olson      Privileged [was: Re: Budget and   AC; WP      Attorney/client communications discussing legal
                                         Chawla      Amitabh Sinha                             Invoice Resolution]                           advice concerning litigation and outside counsel
                                                                                                                                             budgeting



                                                                                                                                                                                        27 of 29
                       Case 1:18-cv-00588-LPS Document     289-4 Filed 11/14/19 Page 29 of 30 PageID #: 17514
                                                 Workspot Privilege Log - As Amended August 21, 2019



Log No. Doc Type   Primary Date/Time     From        To                       CC              Email Subject                       Privilege   Privilege Description
555     Email      10/17/2018 2:32 PM    Karen Gibbs Puneet Chawla            Kelly Olson     Re: Privileged [was: Re: Budget and AC; WP      Attorney/client communications discussing legal
                                                     Amitabh Sinha                            Invoice Resolution]                             advice concerning litigation and outside counsel
                                                                                                                                              budgeting
560     Email      10/18/2018 4:53 AM    Puneet      Karen Gibbs              Kelly Olson     Re: Budget and Invoice Resolution     AC; WP    Attorney/client communications discussing legal
                                         Chawla      Amitabh Sinha                                                                            advice concerning litigation and outside counsel
                                                                                                                                              budgeting
565     Email      10/19/2018 10:45 AM   CPANA       Karen Gibbs              Fenwick         [ Signature Required ] CPA Global     AC; WP    Communication discussing legal advice
                                         Service                              Annuities       Monitoring and Payment of U.S.                  concerning patent maintenance fees
                                         Delivery                             Puneet Chawla   and Foreign Annuities for Workspot,
                                                                                              Inc.
566     Email      10/19/2018 5:38 PM    Karen Gibbs CPANA Service Delivery   Puneet Chawla   Re: [ Signature Required ] CPA        AC; WP    Communication discussing legal advice
                                                                              Kelly Olson     Global Monitoring and Payment of                concerning patent maintenance fees
                                                                              Fenwick         U.S. and Foreign Annuities for
                                                                              Annuities       Workspot, Inc.
567     Email      10/19/2018 5:43 PM    CPANA       Karen Gibbs              Puneet Chawla   RE: [ Signature Required ] CPA        AC; WP    Communication discussing legal advice
                                         Service                              Kelly Olson     Global Monitoring and Payment of                concerning patent maintenance fees
                                         Delivery                             Fenwick         U.S. and Foreign Annuities for
                                                                              Annuities       Workspot, Inc.
568     Email      10/19/2018 6:02 PM    Karen Gibbs Puneet Chawla                            Fwd: [ Signature Required ] CPA       AC; WP    Communication discussing legal advice
                                                     Kelly Olson                              Global Monitoring and Payment of                concerning patent maintenance fees
                                                                                              U.S. and Foreign Annuities for
                                                                                              Workspot, Inc.
575     Email      10/19/2018 10:01 PM   Amitabh     Team                                     URGENT REMINDER – Policy on           AC; WP    Email between Workspot employees reflecting
                                         Sinha       <team@workspot.com>                      Communications Regarding Citrix                 legal advice of counsel regarding ongoing
                                                                                              Litigation                                      litigation and litigation hold
579     Attachment 10/21/2018 12:00 AM                                                        Privileged -- Gibbs Case              AC; WP    Attorney notes prepared for litigation reflecting
                                                                                              Overview.docx                                   legal advice and mental impressions,
                                                                                                                                              conclusions, opinions, and/or legal theories on
                                                                                                                                              motion practice, claims and defenses
580     Attachment 10/21/2018 12:00 AM                                                        Privileged -- Gibbs Case              AC; WP    Attorney notes prepared for litigation reflecting
                                                                                              Overview.docx                                   legal advice and mental impressions,
                                                                                                                                              conclusions, opinions, and/or legal theories on
                                                                                                                                              motion practice, claims and defenses
582     Email      10/21/2018 11:02 PM   Karen Gibbs Amitabh Sinha                            Privileged & Confidential             AC; WP    Attorney notes prepared for litigation reflecting
                                                     Puneet Chawla                                                                            legal advice and mental impressions,
                                                                                                                                              conclusions, opinions, and/or legal theories on
                                                                                                                                              motion practice, claims and defenses
583     Email      10/21/2018 11:13 PM   Karen Gibbs Amitabh Sinha                            Privileged & Confidential             AC; WP    Attorney notes prepared for litigation reflecting
                                                     Puneet Chawla                                                                            legal advice and mental impressions,
                                                                                                                                              conclusions, opinions, and/or legal theories on
                                                                                                                                              motion practice, claims and defenses
585     Email      10/22/2018 12:03 AM   Karen Gibbs Amitabh Sinha            Lyon, H. Mark   RE: Draft email regarding             AC; WP    Attorney/client communications discussing
                                                                              Puneet Chawla   communications on Citrix litigation -           litigation hold
                                                                                              - PRIVILEGED
587     Email      10/22/2018 12:28 AM   Amitabh     Karen Gibbs              Lyon, H. Mark   Re: Draft email regarding             AC; WP    Attorney/client communications discussing
                                         Sinha                                Puneet Chawla   communications on Citrix litigation -           litigation hold
                                                                                              - PRIVILEGED




                                                                                                                                                                                           28 of 29
                       Case 1:18-cv-00588-LPS Document     289-4 Filed 11/14/19 Page 30 of 30 PageID #: 17515
                                                 Workspot Privilege Log - As Amended August 21, 2019



Log No. Doc Type   Primary Date/Time     From        To              CC              Email Subject                   Privilege   Privilege Description
589     Email      10/22/2018 2:35 AM    Puneet      Karen Gibbs                     Re: Privileged & Confidential   AC; WP      In-House attorney/client communications
                                         Chawla      Amitabh Sinha                                                               relating to outside counsel engagement and
                                                                                                                                 litigation related communications
591     Email      10/22/2018 2:55 AM    Karen Gibbs Puneet Chawla                   Re: Privileged & Confidential   AC; WP      In-House attorney/client communications
                                                     Amitabh Sinha                                                               relating to outside counsel engagement and
                                                                                                                                 litigation related communications
597     Email      10/22/2018 7:58 PM    Karen Gibbs Amitabh Sinha                   Confidential                    AC; WP      In-House attorney/client communications
                                                     Puneet Chawla                                                               discussing litigation, outside counsel and
                                                     Kelly Olson                                                                 budgeting
598     Email      10/22/2018 8:10 PM    Amitabh     Karen Gibbs                     Re: Confidential                AC; WP      In-House attorney/client communications
                                         Sinha       Kelly Olaon                                                                 discussing litigation, outside counsel and
                                                     Puneet Chawla                                                               budgeting
620     Email      10/23/2018 12:35 AM   Karen Gibbs Kelly Olson                     Re: Confidential                AC; WP      In-House attorney/client communications
                                                     Amitabh Sinha                                                               discussing litigation, outside counsel and
                                                     Puneet Chawla                                                               budgeting
622     Email      10/23/2018 2:27 AM    Puneet      Karen Gibbs                     Re: Confidential                AC; WP      In-House attorney/client communications
                                         Chawla      Amitabh Sinha                                                               discussing litigation, outside counsel and
                                                     Kelly Olson                                                                 budgeting
625     Email      10/23/2018 2:39 AM    Kelly Olson Puneet Chawla                   RE: Confidential                AC; WP      In-House attorney/client communications
                                                     Karen Gibbs                                                                 discussing litigation, outside counsel and
                                                     Amitabh Sinha                                                               budgeting
631     Email      10/23/2018 4:06 PM    Karen Gibbs Kelly Olson                     Re: Confidential                AC; WP      In-House attorney/client communications
                                                     Amitabh Sinha                                                               discussing litigation, outside counsel and
                                                     Puneet Chawla                                                               budgeting
632     Email      10/23/2018 4:13 PM    Karen Gibbs Puneet Chawla   Kelly Olson     RE: Confidential                AC; WP      In-House attorney/client communications
                                                                     Amitabh Sinha                                               discussing litigation, outside counsel and
                                                                                                                                 budgeting
633     Email      10/23/2018 4:15 PM    Puneet      Karen Gibbs     Kelly Olson     Re: Confidential                AC; WP      In-House attorney/client communications
                                         Chawla                      Amitabh Sinha                                               discussing litigation, outside counsel and
                                                                                                                                 budgeting
636     Email      10/23/2018 4:36 PM    Karen Gibbs Puneet Chawla   Kelly Olson     Re: Confidential                AC; WP      In-House attorney/client communications
                                                                     Amitabh Sinha                                               discussing litigation, outside counsel and
                                                                                                                                 budgeting
694     Attachment 11/28/2018 12:00 AM                                               182 Patent Infringement Claim   AC; WP      Draft infringement claim chart prepared for or in
                                                                                     Chart.docx                                  anticipation of litigation reflecting mental
                                                                                                                                 impressions, conclusions, opinions, and/or legal
                                                                                                                                 theories
695     Attachment 11/29/2018 12:00 AM                                               182 Patent Infringement Claim   AC; WP      Draft infringement claim chart prepared for
                                                                                     Chart-Puneet.docx                           litigation reflecting legal advice, mental
                                                                                                                                 impressions, conclusions, opinions, and/or legal
                                                                                                                                 theories




                                                                                                                                                                             29 of 29
